              Case 20-33801 Document 37 Filed in TXSB on 07/31/20 Page 1 of 85




                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION
                                                                     )
     In re:                                                          )     Chapter 11
                                                                     )
     DENBURY RESOURCES INC., et al., 1                               )     Case No. 20-33801 (DRJ)
                                                                     )
                                        Debtors.                     )     (Joint Administration Requested)
                                                                     )     (Emergency Hearing Requested)

                 DEBTORS’ EMERGENCY MOTION FOR ENTRY OF
          INTERIM AND FINAL ORDERS (I) AUTHORIZING THE DEBTORS
         TO (A) OBTAIN POSTPETITION FINANCING SECURED BY SENIOR
      PRIMING LIENS AND (B) USE CASH COLLATERAL, (II) GRANTING LIENS
     AND PROVIDING SUPERPRIORITY ADMINISTRATIVE EXPENSE STATUS,
  (III) GRANTING ADEQUATE PROTECTION, (IV) MODIFYING THE AUTOMATIC
STAY, (V) SCHEDULING A FINAL HEARING, AND (VI) GRANTING RELATED RELIEF

              EMERGENCY RELIEF HAS BEEN REQUESTED. A HEARING WILL BE CONDUCTED ON THIS
              MATTER ON JULY 31, 2020, AT 7:30 A.M. (CENTRAL TIME) IN COURTROOM 400, 4TH FLOOR,
              515 RUSK STREET, HOUSTON, TEXAS 77002. IF YOU OBJECT TO THE RELIEF REQUESTED
              OR YOU BELIEVE THAT EMERGENCY CONSIDERATION IS NOT WARRANTED, YOU MUST
              EITHER APPEAR AT THE HEARING OR FILE A WRITTEN RESPONSE PRIOR TO THE
              HEARING. OTHERWISE, THE COURT MAY TREAT THE PLEADING AS UNOPPOSED AND
              GRANT THE RELIEF REQUESTED.

              RELIEF IS REQUESTED NOT LATER THAN JULY 31, 2020.

              PLEASE NOTE THAT ON MARCH 24, 2020, THROUGH THE ENTRY OF GENERAL ORDER 2020-
              10, THE COURT INVOKED THE PROTOCOL FOR EMERGENCY PUBLIC HEALTH OR SAFETY
              CONDITIONS.

              IT IS ANTICIPATED THAT ALL PERSONS WILL APPEAR TELEPHONICALLY AND ALSO
              MAY APPEAR VIA VIDEO AT THIS HEARING.

              AUDIO COMMUNICATION WILL BE BY USE OF THE COURT’S REGULAR DIAL-IN NUMBER.
              THE DIAL-IN NUMBER IS +1(832) 917-1510. YOU WILL BE RESPONSIBLE FOR YOUR OWN
              LONG-DISTANCE CHARGES. YOU WILL BE ASKED TO KEY IN THE CONFERENCE ROOM
              NUMBER. JUDGE JONES’S CONFERENCE ROOM NUMBER IS 205691.


 1
       The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
       number, include: Denbury Resources Inc. (7835); Denbury Air, LLC (7621); Denbury Brookhaven Pipeline
       Partnership, LP (6322); Denbury Brookhaven Pipeline, LLC (6471); Denbury Gathering & Marketing, Inc.
       (6150); Denbury Green Pipeline-Montana, LLC (6443); Denbury Green Pipeline-North Dakota, LLC (7725);
       Denbury Green Pipeline-Riley Ridge, LLC (2859); Denbury Green Pipeline-Texas, LLC (2301); Denbury Gulf
       Coast Pipelines, LLC (0892); Denbury Holdings, Inc. (1216); Denbury Onshore, LLC (7798); Denbury Operating
       Company (7620); Denbury Pipeline Holdings, LLC (0190); Denbury Thompson Pipeline, LLC (0976); Encore
       Partners GP Holdings, LLC (N/A); Greencore Pipeline Company, LLC (9605); Plain Energy Holdings, LLC
       (0543). The location of Debtor Denbury Resources Inc.’s principal place of business and the Debtors’ service
       address in these chapter 11 cases is 5320 Legacy Drive, Plano, Texas 75024.



 KE 69114638
         Case 20-33801 Document 37 Filed in TXSB on 07/31/20 Page 2 of 85




        PARTIES MAY PARTICIPATE IN ELECTRONIC HEARINGS BY USE OF AN INTERNET
        CONNECTION. THE INTERNET SITE IS WWW.JOIN.ME. PERSONS CONNECTING BY
        MOBILE DEVICE WILL NEED TO DOWNLOAD THE FREE JOIN.ME APPLICATION.


        ONCE CONNECTED TO WWW.JOIN.ME, A PARTICIPANT MUST SELECT “JOIN A
        MEETING”. THE CODE FOR JOINING THIS HEARING BEFORE JUDGE JONES IS
        “JUDGEJONES”. THE NEXT SCREEN WILL HAVE A PLACE FOR THE PARTICIPANT’S NAME
        IN THE LOWER LEFT CORNER. PLEASE COMPLETE THE NAME AND CLICK “NOTIFY”.

        HEARING APPEARANCES SHOULD BE MADE ELECTRONICALLY AND IN ADVANCE OF THE
        HEARING. YOU MAY MAKE YOUR ELECTRONIC APPEARANCE BY:

        1) GOING TO THE SOUTHERN DISTRICT OF TEXAS WEBSITE;

        2) SELECTING “BANKRUPTCY COURT” FROM THE TOP MENU;

        3) SELECTING “JUDGES’ PROCEDURES AND SCHEDULES”;

        4) SELECTING “VIEW HOME PAGE” FOR JUDGE JONES;

        5) UNDER “ELECTRONIC APPEARANCE” SELECT “CLICK HERE TO SUBMIT ELECTRONIC
        APPEARANCE;”

        6) SELECT “DENBURY RESOURCES INC., ET AL.” FROM THE LIST OF ELECTRONIC
        APPEARANCE LINKS; AND

        7) AFTER SELECTING DENBURY RESOURCES INC., ET AL. FROM THE LIST, COMPLETE
        THE REQUIRED FIELDS AND HIT THE “SUBMIT” BUTTON AT THE BOTTOM OF THE PAGE.

        SUBMITTING YOUR APPEARANCE ELECTRONICALLY IN ADVANCE OF THE HEARING
        WILL NEGATE THE NEED TO MAKE AN APPEARANCE ON THE RECORD AT THE HEARING.


        The above-captioned debtors and debtors in possession (collectively, the “Debtors”)
                                                                                       2
respectfully state the following in support of this motion (this “Motion”):

                                           Preliminary Statement

        1.       The Debtors commence these chapter 11 cases with a restructuring transaction

memorialized in a prepackaged chapter 11 plan that sets forth a clear pathway to emergence, de-

levers the enterprise by approximately 90%, and strongly positions the Debtors to realize the value

of significant CO2 enhanced oil recovery operations and valuable oil and gas assets. A fundamental




2
    Capitalized terms used but not immediately defined in their respective sections have the meanings given to them
    in this Motion, the First Day Declaration, the DIP Facility Documents, or the Interim DIP Order (each as defined
    herein), as applicable.


                                                         2
         Case 20-33801 Document 37 Filed in TXSB on 07/31/20 Page 3 of 85




component of the proposed restructuring is the “DIP-to-Exit” facility negotiated with all of the

Debtors’ prepetition lenders and supported by the secured and convertible noteholders party to the

restructuring support agreement (i.e., the future owners of the Debtors). The proposed financing

provides invaluable certainty to the Debtors and their stakeholders at the outset of these cases

(during an uncertain and constrained oil & gas lending environment) that they will have the

liquidity to fund operations upon emergence on terms that are equal to or better than comparable

recent facilities. Moreover, by rolling immediately a significant portion of the existing revolver

into postpetition financing, the Debtors will be able to reduce the amount of drawn loans to benefit

from net savings on interest expense during the cases and effectively restore their financing to a

regularly functioning revolver that supports operations as needed. The Debtors believe the

negotiated facility is the best alternative to fund the company during and after these chapter 11

cases.

         2.    As is well known, operating and market conditions in the oil and gas industry have

undergone a profound transformation in recent years, leading many exploration and production

companies to seek chapter 11 relief. Over the last several years, the Debtors have taken a proactive

approach to the market challenges facing the industry generally and have successfully navigated

prolonged market distress by raising additional capital, optimizing their operations, and reducing

expenses. Despite the Debtors’ significant liability management efforts, the confluence of a

worldwide reduction in oil demand due to the global COVID-19 pandemic and the price war

among Russia, the Kingdom of Saudi Arabia, and other countries that are part of the Organization

of the Petroleum Exporting Countries (“OPEC”) caused oil prices to plummet, significantly

constraining liquidity for all independent oil and gas companies, including the Debtors.

Consequently, a substantial balance sheet deleveraging is necessary to allow the Debtors to



                                                 3
        Case 20-33801 Document 37 Filed in TXSB on 07/31/20 Page 4 of 85




withstand the current low commodity price environment and to continue to maximize the value of

their oil and gas properties.

       3.      The First Day Declaration, filed contemporaneously with this Motion, lays out in

significant detail the factors leading to, and the principal terms of, the Debtors’ proposed

restructuring transaction that will equitize all of the Debtors’ $2.1 billion of bond debt, while

leaving the Debtors’ operations as undisturbed as possible. Critically, the Debtors have secured a

$615 million debtor-in-possession financing facility (the “DIP Facility”) from all of their existing

lenders under the RBL Facility that will roll into a new, senior secured revolving exit credit facility

(the “Exit Facility”) with initial availability of up to $615 million. The DIP Facility is one of the

central pillars of the proposed restructuring transaction and is integral to the Debtors’ ability to

commence these chapter 11 cases in a coordinated fashion with a high-degree of consensus, as

well as emerge with committed financing to support the Debtors’ long-term business plan.

       4.      The proposed DIP Facility provides for up to $615 million of liquidity and $100

million of letter of credit capacity during the pendency of these chapter 11 cases. Upon entry of

the Interim DIP Order, the Debtors are seeking to “roll up” (a) $185 million of the principal amount

outstanding under the RBL Facility and (b) all prepetition letters of credit. In addition to being

able to re-borrow any of the $185 million that is paid down, the Debtors will have access to an

incremental $25 million of new money commitments under the DIP Facility during the interim

period. Upon entry of the Final DIP Order, the remaining principal amount of all outstanding

prepetition loans under the RBL Facility (other than $1 million) shall be deemed to be refinanced

under the DIP Facility.

       5.      Approval of the DIP Facility will send a crucial signal to the Debtors’ vendors,

suppliers, royalties and working interest holders, customers, and employees that the Debtors



                                                  4
        Case 20-33801 Document 37 Filed in TXSB on 07/31/20 Page 5 of 85




intend, and will have the ability, to maintain ordinary course operations and meet their financial

commitments throughout the course of these chapter 11 cases. The DIP Facility provides for the

consensual use of Cash Collateral essential to the operations of the Debtors’ business and

necessary for the Debtors to successfully pursue their restructuring goals in a manner that

maximizes the value of the Debtors’ estates.

        6.     The DIP Facility allows the Debtors, among other things, to continue to enter into

commodity hedges, which would not have been available to the Debtors using only Cash Collateral

to fund these cases. Moreover, certain counterparties to prepetition ISDA agreements have agreed

not to terminate their commodity hedging contracts during the pendency of these chapter 11 cases

as a result of a termination event in existence on the Petition Date, including the filing of the

Debtors’ chapter 11 petitions or the Debtors’ insolvency. As a result of this flexibility, the Debtors

remain able to manage commodity price risk through the pendency of the cases and also mitigate

risk associated with entering into significant levels of mandatory, prescribed hedging that are

becoming the market norm in RBL exit conditions.

        7.     Finally, the DIP Facility provides the Debtors with committed financing for the

Exit Facility, which is particularly important in light of uncertain and tumultuous market

conditions caused by the COVID-19 pandemic. There is a substantial risk of an adverse change

in the financial markets or the occurrence of other circumstances, which might create obstacles to

the Debtors’ ability to obtain financing closer to their emergence from chapter 11. Absent the

commitment of the Pre-Petition RBL Lenders to fund the Exit Facility, the Debtors may otherwise

be unable to secure the exit financing needed to ensure the Debtors have sufficient liquidity upon

emergence to continue operations in the ordinary course and effectuate their go-forward business

plan.



                                                  5
        Case 20-33801 Document 37 Filed in TXSB on 07/31/20 Page 6 of 85




        8.       The relief requested by this Motion is necessary to both preserve the Debtors’

operations as well as to provide a bridge to consummation of the restructuring transaction

contemplated by the Restructuring Support Agreement and the Plan. Entering into the DIP Facility

is critical to ensuring the Debtors are able to retain access to favorable capital commitments and

minimize the costs of financing these chapter 11 cases. Absent interim approval of the DIP Facility

and the associated roll-up, the Debtors could potentially incur costs on amounts currently borrowed

under the RBL Facility in excess of the fees contemplated under the DIP Facility and would have

less certainty as to the availability of excess funding above the current cash balance to withstand

an unexpectedly longer process. Accordingly, the Debtors believe that approval of the DIP Facility

will maximize the value of the Debtors’ estates for the benefit of all stakeholders and is a sound

exercise of business judgment. For these reasons, the Debtors respectfully request that the Court

grant this Motion.

                                      Jurisdiction and Venue

        9.       The United States Bankruptcy Court for the Southern District of Texas

(the “Court”) has jurisdiction over this matter pursuant to 28 U.S.C. § 1334. This is a core

proceeding pursuant to 28 U.S.C. § 157(b). The Debtors confirm their consent, pursuant to

rule 7008 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), to the entry of

a final order.

        10.      Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

        11.      The bases for the relief requested herein are sections 105, 361, 362, 363, 364, 503,

and 507 of title 11 of the United States Code (the “Bankruptcy Code”), Bankruptcy Rules 2002

and 4001, and rules 4002-1 and 9013-1 of the Bankruptcy Local Rules for the Southern District of

Texas (the “Bankruptcy Local Rules”).



                                                  6
       Case 20-33801 Document 37 Filed in TXSB on 07/31/20 Page 7 of 85




       12.    On the date hereof (the “Petition Date”), each Debtor filed a voluntary petition for

relief under chapter 11 of the Bankruptcy Code.        A detailed description of the facts and

circumstances of these chapter 11 cases is set forth in the Declaration of Christian S. Kendall,

Chief Executive Officer of Denbury Resources Inc., in Support of Chapter 11 Petitions and First

Day Motions (the “First Day Declaration”), filed contemporaneously with this Motion and

incorporated by reference herein. In support of this Motion, the Debtors also respectfully submit

the Declaration of Brent Banks in Support of the Debtors’ Emergency Motion for Entry of Interim

and Final Orders (I) Authorizing the Debtors to (A) Obtain Postpetition Financing Secured by

Senior Priming Liens and (B) Use Cash Collateral, (II) Granting Liens and Providing

Superpriority Administrative Expense Status, (III) Granting Adequate Protection, (IV) Modifying

the Automatic Stay, (V) Scheduling a Final Hearing, and (VI) Granting Related Relief (the “Banks

Declaration”), attached hereto as Exhibit A, and the Declaration of Matt Kvarda in Support of the

Debtors’ Emergency Motion for Entry of Interim and Final Orders (I) Authorizing the Debtors to

(A) Obtain Postpetition Financing Secured by Senior Priming Liens and (B) Use Cash Collateral,

(II) Granting Liens and Providing Superpriority Administrative Expense Status, (III) Granting

Adequate Protection, (IV) Modifying the Automatic Stay, (V) Scheduling a Final Hearing, and

(VI) Granting Related Relief (the “Kvarda Declaration”), attached hereto as Exhibit B.

       13.    The Debtors are operating their businesses and managing their properties as debtors

in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. Concurrently with

the filing of this Motion, the Debtors have requested procedural consolidation and joint

administration of these chapter 11 cases pursuant to Bankruptcy Rule 1015(b). No request for the

appointment of a trustee or examiner has been made in these chapter 11 cases, and no committees

have been appointed or designated.



                                               7
          Case 20-33801 Document 37 Filed in TXSB on 07/31/20 Page 8 of 85




                                                Relief Requested

          14.      The Debtors seek entry of an interim order, substantially in the form attached hereto

(the “Interim DIP Order”) and a final order (the “Final DIP Order” and, together with the Interim

DIP Order, the “DIP Orders”):

      DIP Facility Term                                           Relief Requested

    DIP Facility                 Authorizing Debtor Denbury Resources Inc., a Delaware corporation (the
                                 “Borrower”) to obtain, and its direct and indirect subsidiary Debtors (collectively,
                                 the “Guarantors”) to guaranty, post-petition debtor-in-possession credit financing
                                 in an aggregate principal amount of up to $615,000,000 from (i) JPMorgan Chase
                                 Bank, N.A. in its capacity as the post-petition administrative agent and collateral
                                 agent (in such capacity, the “DIP Agent”) under that certain Senior Secured Super
                                 Priority Debtor-in-Possession Credit Agreement (the “DIP Credit Agreement”) 3
                                 and (ii) certain Pre-Petition RBL Secured Parties (as defined below) that are party
                                 to the DIP Credit Agreement (in their capacity as post-petition lenders under the
                                 DIP Credit Agreement, collectively, the “DIP Lenders”, and together with the DIP
                                 Agent and the other Secured Parties (as defined in the DIP Credit Agreement)
                                 thereunder, the “DIP Secured Parties”). The DIP Facility (as defined below)
                                 consists of the following parts: (i) the Roll-Up and (ii) new money commitments
                                 available for the making of new money revolving credit loans and the issuance of
                                 new standby letters of credit in an amount not to exceed (1) $614,000,000 less
                                 (2) the amount of the Roll-Up (as defined below) (the “New Money
                                 Commitment”). The amount of $25,000,000 of the New Money Commitment (the
                                 “Interim New Money Cap”) to be available for new revolving credit loans (the
                                 “Interim New Money DIP Loans”) and the issuance of new standby letters of credit
                                 (the “Interim New Money Letters of Credit”) upon entry of the Interim DIP Order.
                                 The remaining amount of the New Money Commitment will be available for
                                 (A) new revolving credit loans (the “Final New Money DIP Loans”, and together
                                 with the Interim New Money DIP Loans, the “New Money DIP Loans”) and the
                                 issuance of new standby letters of credit (the “Final New Money Letters of Credit”,
                                 and together with the Interim New Money Letters of Credit, the “New Money
                                 Letters of Credit”) upon entry of the Final DIP Order; (B) a sub-facility for the
                                 issuance of the New Money Letters of Credit and the deemed issuance of all Rolled-
                                 Up Letters of Credit (the New Money Letters of Credit, collectively with the
                                 Rolled-Up Letters of Credit, the “DIP Letters of Credit”) in an aggregate amount
                                 not to exceed $100,000,000; (C) upon entry of this Interim DIP Order, (1) the
                                 deemed issuance of all Pre-Petition Letters of Credit (as defined below) as DIP
                                 Letters of Credit under the DIP Credit Agreement (the “Rolled-Up Letters of
                                 Credit”) and (2) deemed incurrence of roll-up loans, as applicable, in an amount
                                 equal to $185,000,000 to refinance and repay such amount of the Pre-Petition RBL
                                 held by the DIP Lenders (the “Interim RBL Roll-Up Loans”), plus any unpaid
                                 interest, fees, and costs due in respect of the Pre-Petition RBL as of the date of the
                                 entry of this Interim DIP Order; and (D) upon entry of the Final DIP Order, deemed
                                 incurrence of roll-up loans, as applicable, in an amount equal to (1) the remaining
                                 principal amount of all then-outstanding Pre-Petition RBL not rolled up pursuant
                                 to the foregoing clause (C)(2) held by the DIP Lenders, plus (2) any unpaid interest,

3
      A copy of the DIP Credit Agreement is attached to the Interim DIP Order as Exhibit 1, and incorporated herein
      as if set forth in haec verba.


                                                           8
      Case 20-33801 Document 37 Filed in TXSB on 07/31/20 Page 9 of 85



                         fees, and costs due in respect of the Pre-Petition RBL Claim as of the date of the
                         Final DIP Order, less (3) $1,000,000 of Pre-Petition RBL held by the DIP Lenders
                         (the “Retained Pre-Petition RBL Claim”), to refinance and repay such Pre-Petition
                         RBL (but excluding the Retained Pre-Petition RBL Claim) (the “Final RBL Roll-
                         Up Loans,” and together with the Interim RBL Roll-Up Loans, the “Roll-Up
                         Loans,” and together with the Rolled-Up Letters of Credit, the “Roll-Up”) (the New
                         Money DIP Loans, collectively with the RBL Roll-Up Loans, the “DIP Loans”), in
                         each case in accordance with and subject to the terms and conditions set forth herein
                         and in the DIP Credit Agreement and the other DIP Facility Documents
                         (collectively, the “DIP Facility”). In addition, the obligations under post-petition
                         hedging agreements and certain pre-petition hedging agreements will share in the
                         Collateral on a pari passu basis with the DIP Loans under and in accordance with
                         the terms of the DIP Credit Agreement.

DIP Obligations          Authorizing the Debtors to execute, deliver, and perform all of their obligations
                         under the Interim DIP Order, the DIP Facility and the DIP Facility Documents, and
                         all other related agreements and documents creating, evidencing, or securing
                         indebtedness or obligations of any of the Debtors to the DIP Agent, for itself and
                         for and on behalf of the other DIP Secured Parties, on account of the DIP Facility
                         (the “DIP Obligations”).

DIP Facility Documents   Approving the terms and conditions of the DIP Facility Documents. The DIP
                         Facility Documents include, without limitation: (i) the DIP Credit Agreement
                         (together with all exhibits and schedules thereto); (ii) the DIP Orders (as defined
                         below), (iii) the DIP Letters of Credit; (iv) Secured Hedges Agreements (as defined
                         in the DIP Credit Agreement); (v) documents related to any treasury or cash
                         management arrangements with any DIP Lender or any affiliate thereof, but
                         excluding, for the avoidance of doubt, the Retained Pre-Petition RBL Claim);
                         (vi) documents granting or perfecting liens or security interests by any of the
                         Debtors in favor of and for the benefit of the DIP Agent, for itself and for and on
                         behalf of the other DIP Secured Parties, on account of the DIP Facility, as the same
                         now exists or may hereafter be amended, supplemented, assumed, extended,
                         renewed, restated, or replaced; and (vii) all other guaranties, agreements and
                         documents executed in connection therewith or related thereto, by and among any
                         of the Debtors, the DIP Agent, and the DIP Secured Parties (including without
                         limitation the DIP Credit Agreement), the terms of which are referenced and
                         incorporated herein as if set forth in haec verba (collectively, the “DIP Facility
                         Documents”).

Cash Collateral          Authorizing the Debtors to use Cash Collateral (as defined below) of JPMorgan
                         Chase Bank, N.A., in its capacity as administrative agent (in such capacity, the “Pre-
                         Petition RBL Agent”, and together in its capacity as the DIP Agent, the “Agent”) for
                         itself and for and on behalf of the other lenders from time to time party to the Pre-
                         Petition Credit Agreement (in such capacity, collectively, the “Pre-Petition RBL
                         Secured Parties”, and together with the DIP Lenders, the “Lenders”) (the Pre-Petition
                         RBL Agent, the Pre-Petition RBL Lenders, and such other secured parties,
                         collectively, the “Pre-Petition RBL Secured Parties” and, collectively with the DIP
                         Secured Parties, the “RBL Secured Parties”) in accordance with the terms and
                         conditions set forth herein and in the DIP Facility Documents.




                                                   9
       Case 20-33801 Document 37 Filed in TXSB on 07/31/20 Page 10 of 85




 Cash Paydown               Authorizing and directing the Debtors to (i) incur upon entry of this Interim DIP
                            Order and the effectiveness of the DIP Credit Agreement pursuant to the terms
                            thereof, Interim RBL Roll-Up Loans in the amount of $185,000,000, (ii) incur upon
                            entry of the Final DIP Order, Final RBL Roll-Up Loans in the amount equal to the
                            remaining amount of the Pre-Petition RBL, less the amount of the Retained Pre-
                            Petition RBL Claim, and (iii) within one business day after the entry of this Interim
                            DIP Order and the effectiveness of the DIP Credit Agreement, transfer indefeasibly
                            cash in the amount equal to the Specified Excess Cash Payment (as defined in the
                            DIP Credit Agreement) (the “Specified Excess Cash Paydown”) to the DIP Agent.
                            The Specified Excess Cash Paydown shall be applied against the Interim RBL Roll-
                            Up Loans.


 Adequate Protection        Subject to the Carve Out, granting (i)(A) automatically perfected, first-priority
                            priming liens (subject to Permitted Liens as set forth in the DIP Credit Agreement)
                            and security interests in the Collateral and (B) superpriority claims with priority
                            over all other administrative expense claims and other post-petition claims against
                            the Debtors’ and their estates, to the DIP Agent, for itself and for and on behalf of
                            the DIP Secured Parties, to secure the DIP Obligations, (ii) the grant of
                            superpriority claims and the grant of automatically perfected liens, security
                            interests, and other adequate protection to the Pre-Petition RBL Agent, for itself
                            and for and on behalf of the Pre-Petition RBL Secured Parties with respect to their
                            interests in the Pre-Petition Collateral, and (iii) the grant of superpriority claims
                            and the grant of automatically perfected liens, security interests, and other adequate
                            protection to the Pre-Petition Secured Notes Trustee), for itself and for and on
                            behalf of the Pre-Petition Secured Noteholders with respect to their interests in the
                            Collateral.


 Automatic Stay             Waiving any applicable stay (including under Bankruptcy Rule 6004) with respect
                            to the effectiveness and enforceability of the Interim DIP Order and providing for
                            the immediate effectiveness of the Interim DIP Order.

 Final Hearing              Scheduling the Final Hearing (as defined below) within thirty-five (35) days of the
                            entry of the Interim DIP Order and approving notice with respect thereto in
                            accordance with Bankruptcy Rule 4001(c)(2).


                             Concise Statement Pursuant to
                 Bankruptcy Rule 4001 and the United States Bankruptcy
    Court for the Southern District of Texas Procedures for Complex Chapter 11 Cases

       15.       The following chart contains a summary of the material terms of the proposed DIP

Facility, together with references to the applicable sections of the relevant source documents, as




                                                     10
           Case 20-33801 Document 37 Filed in TXSB on 07/31/20 Page 11 of 85




required by Bankruptcy Rules 4001(b)(1)(B) and 4001(c)(1)(B) and the Procedures for Complex

Chapter 11 Cases in the Southern District of Texas (the “Complex Case Procedures”). 4

      Bankruptcy Rule           Summary of Material Terms/Significant Provisions Governed by Rule 3(c)(vii)

    Parties to the DIP         Borrower: Denbury Resources, Inc.
    Credit Agreement
                               Guarantors: The Debtors identified on Schedule 1.1(b) of the DIP Credit Agreement.
    Bankruptcy Rule
    4001(c)(1)(B)              Agent for the DIP Facility: JPMorgan Chase Bank, N.A.
                               Lenders: The banks and other financial institutions or entities from time to time party
                               to the DIP Facility pursuant to the DIP Credit Agreement.
                               See DIP Credit Agreement, Preamble.

    Term                       The maturity date with respect to the DIP Facility (the “Maturity Date”) is July 30, 2021.
    Bankruptcy Rule
                               See DIP Credit Agreement, Section 1.1, “Defined Terms”.
    4001(b)(l)(B)(iii),
    4001(c)(1)(B)              The “Terminate Date” shall mean the earliest of:
                                    (a)the Maturity Date;
                                    (b) the date of acceleration of the Obligations and the termination of the unfunded
                                    Commitments with respect to the DIP Facility in accordance with the terms of this
                                    Agreement upon and during the continuance of an Event of Default that is not
                                    cured or waived in accordance with the terms of this Agreement and the Interim
                                    DIP Order or Final DIP Order, as applicable;
                                    (c) the effective date of an Acceptable Plan or the effective date of any other
                                    Chapter 11 Plan;
                                    (d) the consummation of a sale of all or substantially all of the Credit Parties’ assets
                                    pursuant to Section 363 of the Bankruptcy Code;
                                    (e) the entry of an order for the dismissal of any of the Chapter 11 Cases;
                                    (f) the entry of an order for the conversion of any of the Chapter 11 Cases to a case
                                    under Chapter 7 of the Bankruptcy Code;
                                    (g) the date that is thirty-five (35) days after the Petition Date, unless the Final DIP
                                    Order has been entered by the Bankruptcy Court on or prior to such date; and
                                    (h) the appointment of a Chapter 11 trustee in any of the Chapter 11 Cases.
                               See DIP Credit Agreement, Section 1.1, “Termination Date”.




4
       The summaries contained in this Motion are qualified in their entirety by the provisions of the documents
       referenced including. To the extent anything in this Motion is inconsistent with such documents, the terms of the
       applicable documents shall control. Capitalized terms used in this summary chart but not otherwise defined have
       the meanings ascribed to them in the DIP Facility Documents or the Interim DIP Order, as applicable.


                                                             11
      Case 20-33801 Document 37 Filed in TXSB on 07/31/20 Page 12 of 85




  Bankruptcy Rule       Summary of Material Terms/Significant Provisions Governed by Rule 3(c)(vii)

Commitment             The DIP Facility shall consist of the following: (i) the Roll-Up and (ii) new money
Bankruptcy Rule        commitments available for the making of new money revolving credit loans and the
4001(c)(1)(B)          issuance of new standby letters of credit in an amount not to exceed (1) $614,000,000
                       less (2) the amount of the Roll-Up (the “New Money Commitment”). The amount of
                       $25,000,000 of the New Money Commitment (the “Interim New Money Cap”) to be
                       available for new revolving credit loans (the “Interim New Money DIP Loans”) and the
                       issuance of new standby letters of credit (the “Interim New Money Letters of Credit”)
                       upon entry of the Interim DIP Order. The remaining amount of the New Money
                       Commitment will be available for (A) new revolving credit loans (the “Final New
                       Money DIP Loans”, and together with the Interim New Money DIP Loans, the “New
                       Money DIP Loans”) and the issuance of new standby letters of credit (the “Final New
                       Money Letters of Credit”, and together with the Interim New Money Letters of Credit,
                       the “New Money Letters of Credit”) upon entry of the Final DIP Order (as defined
                       below); (B) a sub-facility for the issuance of the New Money Letters of Credit and the
                       deemed issuance of all Rolled-Up Letters of Credit (the New Money Letters of Credit,
                       collectively with the Rolled-Up Letters of Credit, the “DIP Letters of Credit”) in an
                       aggregate amount not to exceed $100,000,000; (C) upon entry of this Interim DIP Order,
                       (1) the deemed issuance of all Pre-Petition Letters of Credit as DIP Letters of Credit
                       under the DIP Credit Agreement (the “Rolled-Up Letters of Credit”) and (2) deemed
                       incurrence of roll-up loans, as applicable, in an amount equal to $185,000,000 to
                       refinance and repay such amount of the Pre-Petition RBL held by the DIP Lenders (the
                       “Interim RBL Roll-Up Loans”), plus any unpaid interest, fees, and costs due in respect
                       of the Pre-Petition RBL as of the date of the entry of this Interim DIP Order; and
                       (D) upon entry of the Final DIP Order, deemed incurrence of roll-up loans, as
                       applicable, in an amount equal to (1) the remaining principal amount of all then-
                       outstanding Pre-Petition RBL not rolled up pursuant to the foregoing clause (C)(2) held
                       by the DIP Lenders, plus (2) any unpaid interest, fees, and costs due in respect of the
                       Pre-Petition RBL Claim as of the date of the Final DIP Order, less (3) $1,000,000 of
                       Pre-Petition RBL held by the DIP Lenders (the “Retained Pre-Petition RBL Claim”), to
                       refinance and repay such Pre-Petition RBL (but excluding the Retained Pre-Petition
                       RBL Claim) (the “Final RBL Roll-Up Loans,” and together with the Interim RBL Roll-
                       Up Loans, the “Roll-Up Loans,” and together with the Rolled-Up Letters of Credit, the
                       “Roll-Up”) (the New Money DIP Loans, collectively with the RBL Roll-Up Loans, the
                       “DIP Loans”), in each case in accordance with and subject to the terms and conditions
                       set forth herein and in the DIP Credit Agreement and the other DIP Facility Documents
                       (collectively, the “DIP Facility”).
                       See Interim DIP Order, Preamble.

Conditions of          The DIP Orders and DIP Documents include standard and customary conditions of
Borrowing Bankruptcy   borrowing, the satisfaction of which is a condition precedent to the obligations of each
Rule 4001(c)(1)(B)     DIP Lender to make DIP Loans.
                       See DIP Credit Agreement, Section 6.1–13.

Interest Rates         The unpaid principal amount of each ABR DIP Loan shall bear interest from the date of
Bankruptcy Rule        the Borrowing thereof until maturity (whether by acceleration or otherwise) at a rate per
4001(c)(1)(B)          annum that shall at all times be the Applicable Margin plus the Alternate Base Rate, in
                       each case, in effect from time to time.
                       The unpaid principal amount of each LIBOR DIP Loan shall bear interest from the date
                       of the Borrowing thereof until maturity thereof (whether by acceleration or otherwise)
                       at a rate per annum that shall at all times be the Applicable Margin plus the relevant
                       Adjusted LIBOR Rate, in each case, in effect from time to time.


                                                    12
       Case 20-33801 Document 37 Filed in TXSB on 07/31/20 Page 13 of 85




  Bankruptcy Rule          Summary of Material Terms/Significant Provisions Governed by Rule 3(c)(vii)
                          See DIP Credit Agreement, Section 1.1, Section 2.8, and Section 2.9.

Use of DIP Facility       The Borrower will use the proceeds of the DIP Loans 1. for working capital, capital
and Cash Collateral       expenditures and other general corporate purposes of the Borrower and its Subsidiaries
Bankruptcy Rule           during the pendency of the Chapter 11 Cases strictly in accordance with the DIP Budget
4001(b)(l)(B)(ii)         (subject to Permitted Variances), including to pay any Obligations under any Secured
                          Hedge Agreement as they become due, 2. to refinance the Pre-Petition Secured Loans
                          pursuant to the Roll-Up, 3. to pay fees, costs and expenses incurred by the
                          Administrative Agent and the Lenders in connection with the Transactions and other
                          fees, costs and expenses of the Administrative Agent and the Lenders to the extent
                          reimbursable hereunder, 4. to fund adequate protection payments as authorized by the
                          Bankruptcy Court in the DIP Order, 5. to fund the costs of the administration of the
                          Chapter 11 Cases (including the Carve Out) strictly in accordance with the DIP Budget
                          (subject to Permitted Variances) and 6. in accordance with Section 9.15.
                          The Borrower will use Letters of Credit 7. for general corporate purposes, including, to
                          secure bids, tenders, bonds and contracts entered into in the ordinary course of the Credit
                          Parties’ business and to support deposits required under purchase agreements pursuant
                          to which the Borrower or its Subsidiaries may acquire Oil and Gas Properties, Carbon
                          Dioxide Interests and other assets, in each case, solely to the extent permitted under this
                          Agreement and so long as issued strictly in accordance with the DIP Budget (subject to
                          Permitted Variances) and 8. in accordance with Section 9.15.
                          The Credit Parties shall use all proceeds of the DIP Loans and any DIP Cash Collateral,
                          and shall operate, strictly in accordance with the DIP Budget, as updated from time to
                          time in accordance with this Agreement, and subject to the Permitted Variances.
                          See DIP Credit Agreement, Section 9.10, “Use of Proceeds; DIP Budget”.

Entities with Interests   Except as to all Excluded Assets (as defined in the DIP Credit Agreement), all cash of
in Cash Collateral        each of the Debtors’ estates, wherever located, and all cash equivalents, whether in the
Bankruptcy Rule           form of negotiable instruments, documents of title, securities, deposit accounts,
4001(b)(l)(B)(i)          investment accounts, or in any other form, that were on the Petition Date in any of the
                          Debtors’ possession, custody, or control (or the possession, custody, or control of
                          persons in privity with any of the Debtors), or in which any of the Debtors will obtain
                          an interest during the pendency of these Chapter 11 Cases whether via advances under
                          the DIP Facility or otherwise, or which represent income, proceeds, products, rents, or
                          profits of any of the Collateral (as defined below) shall constitute the cash collateral of
                          each of the Agent and the Pre-Petition Secured Notes Trustee, as applicable, within the
                          meaning of section 363(a) of the Bankruptcy Code, for itself and on behalf of the other
                          relevant Pre-Petition Secured Parties (collectively, the “Cash Collateral”). The Agent,
                          on behalf of itself and the other RBL Secured Parties, has valid, perfected, and non-
                          avoidable first-priority liens and security interests in the Cash Collateral pursuant to the
                          applicable provisions of the Pre-Petition RBL Claim Documents, the DIP Facility
                          Documents, sections 363(a) and 552(b) of the Bankruptcy Code, and the Interim DIP
                          Order; provided that, subject to and effective upon entry of the Final DIP Order, the
                          “equities of the case” exception of section 552(b) of the Bankruptcy Code shall not
                          apply to the Pre-Petition Secured Parties with respect to proceeds, product, offspring, or
                          profits of the Pre-Petition Collateral.
                          See Interim DIP Order, ¶ 17.

Fees                      The Borrower agrees to pay to the Administrative Agent in Dollars, for the account of
Bankruptcy Rule           each Lender (in each case pro rata according to the respective Commitment Percentages
4001(c)(1)(B)             of the Lenders), a commitment fee (the “Commitment Fee”) for each day from the


                                                        13
      Case 20-33801 Document 37 Filed in TXSB on 07/31/20 Page 14 of 85




  Bankruptcy Rule    Summary of Material Terms/Significant Provisions Governed by Rule 3(c)(vii)
                    Closing Date until but excluding the Termination Date. Each Commitment Fee shall be
                    payable by the Borrower (i) quarterly in arrears on the last Business Day of each March,
                    June, September and December (for the three-month period (or portion thereof) ended
                    on such day for which no payment has been received) and (ii) on the Termination Date
                    (for the period ended on such date for which no payment has been received pursuant to
                    clause (a) above), and shall be computed for each day during such period at a rate per
                    annum equal to the Commitment Fee Rate in effect on such day on the Available
                    Commitment in effect on such day.
                    The Borrower agrees to pay to the Administrative Agent in Dollars for the account of
                    the Lenders pro rata on the basis of their respective Letter of Credit Exposure, a fee in
                    respect of each Letter of Credit (the “Letter of Credit Fee”), for the period from the date
                    of issuance of such Letter of Credit until the termination or expiration date of such Letter
                    of Credit computed at the per annum rate for each day equal to the Applicable Margin
                    for LIBOR DIP Loans on the average daily Stated Amount of such Letter of Credit.
                    Such Letter of Credit Fees shall be due and payable (i) quarterly in arrears on the last
                    Business Day of each March, June, September and December and (ii) on the
                    Termination Date (for the period for which no payment has been received pursuant to
                    clause (b) above).
                    The Borrower agrees to pay to the Letter of Credit Issuer a fee in respect of each Letter
                    of Credit issued by it (the “Fronting Fee”), for the period from the date of issuance of
                    such Letter of Credit to the termination or expiration date of such Letter of Credit,
                    computed at the rate for each day equal to 0.125% per annum (or such other amount a
                    may be agreed in a separate writing between the Borrower and the Letter of Credit
                    Issuer) on the average daily Stated Amount of such Letter of Credit (or at such other
                    rate per annum as agreed in writing between the Borrower and the Letter of Credit
                    Issuer). Such Fronting Fees shall be due and payable by the Borrower (i) quarterly in
                    arrears on the last Business Day of each March, June, September and December and (ii)
                    on the Termination Date (for the period for which no payment has been received
                    pursuant to clause (c) above)
                    See DIP Credit Agreement, Section 4.1, “Fees”.

Budget              No later than 5:00 p.m. (Dallas, Texas time) on date that is the four week anniversary
Bankruptcy Rule     of the immediately prior rolling four-week period (or, if such date is not a Business Day,
4001 (c)(1)(B)      then the immediately succeeding Business Day), commencing with August 27, 2020, a
                    proposed DIP Budget for the following rolling 13-week period in form and substance
                    satisfactory to the Administrative Agent, which proposed DIP Budget shall replace and
                    supersede the most recently delivered DIP Budget upon the approval thereof by the
                    Administrative Agent. To the extent that the proposed DIP Budget is not approved by
                    the Administrative Agent as set forth above in this clause (i), the then existing DIP
                    Budget will remain as the DIP Budget until replaced by a proposed DIP Budget that is
                    approved by the Administrative Agent.
                    See DIP Credit Agreement, Section 9.1(h), “DIP Budget and Reporting DIP Variance
                    Requirements”.

Reporting           As soon as available and in any event within five days after the date on which such
Information         financial statements are required to be filed with the SEC (after giving effect to any
Bankruptcy Rule     permitted extensions) (or, if such financial statements are not required to be filed with
4001(c)(l)(B)       the SEC, on or before the date that is 90 days after the end of each such fiscal year), the
                    audited consolidated balance sheets of the Borrower as at the end of such fiscal year,
                    and the related consolidated statements of operations, stockholders’ equity and cash
                    flows for such fiscal year, setting forth comparative consolidated figures for the


                                                  14
   Case 20-33801 Document 37 Filed in TXSB on 07/31/20 Page 15 of 85




Bankruptcy Rule    Summary of Material Terms/Significant Provisions Governed by Rule 3(c)(vii)
                  preceding fiscal years, all in reasonable detail and prepared in accordance with GAAP,
                  and except with respect to such reconciliation, certified by independent certified public
                  accountants of recognized national standing whose opinion shall not be materially
                  qualified with a “going concern” qualification.
                  See DIP Credit Agreement, Section 9.1(a) “Annual Financial Statements”.
                  Quarterly Financial Statements. As soon as available and in any event within five days
                  after the date on which such financial statements are required to be filed with the SEC
                  (after giving effect to any permitted extensions) with respect to each of the first three
                  quarterly accounting periods in each fiscal year of the Borrower (or, if such financial
                  statements are not required to be filed with the SEC, on or before the date that is 60 days
                  after the end of each such quarterly accounting period), the consolidated balance sheets
                  of the Borrower as at the end of such quarterly period and the related consolidated
                  statements of operations and cash flows for such quarterly accounting period and for the
                  elapsed portion of the fiscal year ended with the last day of such quarterly period, and
                  setting forth comparative consolidated figures for the related periods in the prior fiscal
                  year or, in the case of such consolidated balance sheet, for the last day of the prior fiscal
                  year, all of which shall be certified by an Authorized Officer of the Borrower as fairly
                  presenting in all material respects the consolidated financial condition, results of
                  operations and cash flows, of the Borrower in accordance with GAAP, subject to
                  changes resulting from audit and normal year-end audit adjustments and the absence of
                  footnotes.
                  See DIP Credit Agreement, Section 9.1(b) “Quarterly Financial Statements”.
                  Monthly Financial Statements. As soon as available and in any event within 30 days
                  after the end of each calendar month, commencing with the calendar month ending July
                  31, 2020, the consolidated balance sheets of the Borrower as at the end of such calendar
                  month and the related consolidated statements of operations and cash flows for such
                  month and for the elapsed portion of the fiscal year ended with the last day of such
                  calendar month, and setting forth comparative consolidated figures for the related
                  periods in the prior fiscal year or, in the case of such consolidated balance sheet, for the
                  last day of the prior fiscal year, all of which shall be certified by an Authorized Officer
                  of the Borrower as fairly presenting in all material respects the consolidated financial
                  condition, results of operations and cash flows, of the Borrower in accordance with
                  GAAP, subject to changes resulting from audit and normal year-end audit adjustments
                  and the absence of footnotes.
                  See DIP Credit Agreement, Section 9.1(c) “Monthly Financial Statements”.
                  DIP Budget Variance Report. No later than 5:00 p.m. (Dallas, Texas time) on the Friday
                  one week after the last day of each rolling four-week period (or, if such Friday is not a
                  Business Day, then the immediately succeeding Business Day), commencing with
                  September 4, 2020, a DIP Budget Variance Report for the Variance Test Period most
                  recently ended. Each DIP Budget Variance Report shall be certified by an Authorized
                  Officer of the Borrower as being prepared in good faith and fairly presenting in all
                  respects the information set forth therein.
                  Bi-Monthly Variance Reports. No later than 5:00 p.m. (Dallas, Texas time) on Friday
                  of every other week (or, if such Friday is not a Business Day, then the immediately
                  succeeding Business Day), commencing with August 14, 2020, a variance report which
                  shall include a line-by-line reconciliation report showing the variances comparing actual
                  cash receipts and disbursements of the Credit Parties during the immediately-preceding
                  two calendar week period with corresponding forecasted amounts for such two calendar
                  week period as set forth in the most recent DIP Budget, including written descriptions
                  in reasonable detail explaining any material positive or negative variances.

                                                15
      Case 20-33801 Document 37 Filed in TXSB on 07/31/20 Page 16 of 85




  Bankruptcy Rule        Summary of Material Terms/Significant Provisions Governed by Rule 3(c)(vii)
                        Notice of Material Changes in DIP Budget Disbursements. Promptly after an
                        Authorized Officer of the Borrower or any of its Subsidiaries obtains actual knowledge
                        thereof, notice of any material change in projected disbursements as set forth in the DIP
                        Budget most recently delivered
                        See DIP Credit Agreement, Section 9.1(h) “DIP Budget and DIP Variance Reports”.

Variance Covenant       As of the last day of any Variance Test Period, the Credit Parties shall not permit (i)
Bankruptcy Rule         aggregate actual disbursements by the Credit Parties for such Variance Test Period to
4001(c)(l)(B)           exceed 110% of the aggregate forecasted disbursements (excluding Allowed
                        Professional Fees) as set forth in the DIP Budget for such Variance Test Period and
                        (ii) actual disbursements for any line item in the DIP Budget with respect to each of,
                        without duplication, (A) lease operating expenses (including pcard program and
                        marketing expenses) and general and administrative expenses (excluding payroll), (B)
                        payroll and benefit expenses, and (C) capital expenditures of the Credit Parties for such
                        Variance Test Period to exceed 115% of the forecasted disbursements for each
                        corresponding line item as set forth in the DIP Budget for such Variance Test Period.
                        See DIP Credit Agreement, Section 10.11(c), “DIP Budget Variance Test”.
                        Subject only to and effective upon entry of the Final Order, the Prepetition Secured
Chapter 11 Milestones
                        Parties are entitled to the performance by the Debtors of the Milestones (as defined in
Bankruptcy Rule
                        the DIP Credit Agreement).
4001(c)(1)(B)
                        See DIP Credit Agreement, Section 9.18, “Case Milestones”; Interim DIP Order, ¶ 65.

Liens and Priorities    Effective as of the Petition Date, the DIP Agent, for itself and for and on behalf of the
Bankruptcy Rule         DIP Secured Parties, is hereby granted to secure the DIP Obligations: (a) pursuant to
4001(c)(l)(B)(i)        section 364(c)(2) of the Bankruptcy Code, a valid, binding, continuing, enforceable,
                        fully perfected security interest in and lien upon all Collateral that is not subject to any
                        lien or security interest, if any; (b) pursuant to section 364(c)(3) of the Bankruptcy Code,
                        a valid, binding, continuing, enforceable, fully perfected security interest in and lien
                        upon all Collateral that is junior and subordinate only to any Prior Permitted Liens in
                        the Collateral; and (c) pursuant to section 364(d)(1) of the Bankruptcy Code, a valid,
                        binding, continuing, enforceable, fully perfected first-priority senior priming security
                        interest in and lien upon all Collateral (such liens and security interests granted in
                        subsections (a) through (c) of this paragraph, the “DIP Liens”), and which shall secure
                        the DIP Facility and the DIP Obligations (including, without limitation, principal and
                        any other extensions of credit, interest, fees, expenses, and any fees and expenses of the
                        DIP Agent and the DIP Secured Parties in these Chapter 11 Cases, however incurred),
                        senior to all other liens, encumbrances, and security interests, including, without
                        limitation, the Pre-Petition Liens and all adequate protection and replacement liens
                        granted pursuant to the terms of this Interim DIP Order, but subject in the case of the
                        DIP Liens only to any Prior Permitted Liens; provided that the DIP Liens are subject to
                        the Carve Out. Notwithstanding anything to the contrary herein, and subject to the
                        Carve Out, all DIP Liens and all RBL Secured Parties’ Adequate Protection Liens
                        granted in favor of the Agent shall be senior to any and all liens and security interests in
                        favor of the Pre-Petition Secured Notes Trustee or the Secured Noteholder Parties,
                        whether in existence as of the Petition Date or granted thereafter, including but not
                        limited to the Pre-Petition Notes Liens and the Secured Noteholders’ Adequate
                        Protection Liens.
                        See Interim DIP Order, ¶ 31.




                                                      16
      Case 20-33801 Document 37 Filed in TXSB on 07/31/20 Page 17 of 85




  Bankruptcy Rule      Summary of Material Terms/Significant Provisions Governed by Rule 3(c)(vii)

Carve Out             The DIP Orders provide a “Carve Out” of certain statutory fees and allowed professional
Bankruptcy Rule       fees of the Debtors pursuant to section 1103 of the Bankruptcy Code.
4001(c)(1)(B)
                      See Interim DIP Order, ¶ 67.

Challenge Period      The Interim DIP Order provides for a standard and customary challenge period at the
Bankruptcy Rule       earliest of:
4001(c)(l)(B)
                          •    solely with respect to any Committee, sixty (60) calendar days after the
                               appointment of any Committee if appointed within thirty (30) days after the
                               Petition Date, and

                          •    in the case of all other non-Debtor parties in interest with requisite standing
                               (subject in all respects to any agreement or applicable law that may limit or
                               affect such entity’s right or ability to do so), no later than (i) the earlier of
                               (x) five (5) business days prior to the commencement of the hearing to confirm
                               a chapter 11 plan in these Chapter 11 Cases or (y) sixty (60) calendar days after
                               entry of the Interim DIP Order.

                      See Interim DIP Order, ¶ 85.


Adequate Protection   Subject to the Carve Out and the DIP Liens, as adequate protection of the Pre-Petition
Bankruptcy Rules      RBL Secured Parties’ interests in the Pre-Petition Collateral and for the Debtors’ use of
4001(b)(l)(B)(iv),    Cash Collateral, the Pre-Petition RBL Agent on behalf of the other Pre-Petition RBL
4001(c)(1)(B)(ii)     Secured Parties is hereby granted, effective as of the Petition Date, valid and
                      automatically perfected, first-priority replacement liens and security interests in and
                      upon the Collateral to secure any decrease in the value of the Pre-Petition RBL Secured
                      Parties’ interest in the Pre-Petition Collateral (including Cash Collateral) on account of
                      the Automatic Stay, the use, lease, or sale of such property (including Cash Collateral),
                      or the granting of liens under section 364 of the Bankruptcy Code occurring from and
                      after the Petition Date (the “RBL Secured Parties’ Adequate Protection Liens”, and the
                      Collateral subject to the RBL Secured Parties’ Adequate Protection Liens, the
                      “Adequate Protection Collateral”).
                      As adequate protection of the Secured Noteholder Parties’ interests in the Pre-Petition
                      Collateral and for the Debtors’ use of Cash Collateral, and subject to the Carve Out and
                      the terms of the Intercreditor Agreement and subject and subordinate to the DIP Liens,
                      the Pre-Petition RBL Liens, the RBL Secured Parties’ Adequate Protection Liens, and
                      the Prior Permitted Liens, the Pre-Petition Secured Notes Trustee on behalf of the Pre-
                      Petition Secured Noteholders, is hereby granted, effective as of the Petition Date, valid
                      and automatically perfected, second-priority replacement liens and security interests in
                      and upon the Collateral to secure any aggregate diminution in value of the Secured
                      Noteholder Parties’ interests in the Pre-Petition Collateral (including Cash Collateral)
                      occurring from and after the Petition Date and for the Debtors’ use of Collateral,
                      including Cash Collateral, the imposition of the Automatic Stay and the granting of
                      priming liens hereunder, among other things (the “Secured Noteholders’ Adequate
                      Protection Liens” together with the RBL Secured Parties’ Adequate Protection Liens,
                      the “Adequate Protection Liens”); provided, however, that the Adequate Protection
                      Liens shall not attach to any Avoidance Actions but, subject entry of the Final DIP
                      Order, shall attach to any Avoidance Proceeds.
                      See Interim Order, ¶¶ 40-41.




                                                   17
       Case 20-33801 Document 37 Filed in TXSB on 07/31/20 Page 18 of 85




  Bankruptcy Rule         Summary of Material Terms/Significant Provisions Governed by Rule 3(c)(vii)

Events of Default        The DIP Credit Agreement and Interim Order contain events of default that are usual
Bankruptcy Rule          and customary for debtor-in-possession financings, including without limitation, a
4001(c)(l)(B)            breach of any Milestone, in each case subject to a Remedies Notice Period (as defined
                         in the Interim Order).

                         See Interim Order, ¶ 74; DIP Credit Agreement, Section 11, “Events of Default”.

Waiver/Modification      Pursuant to the Interim DIP Order, the automatic stay provisions of section 362 of the
of the Automatic Stay    Bankruptcy Code are modified to the extent necessary to implement and effectuate the
Bankruptcy Rule          terms of the Interim Order.
4001(c)(1)(B)(iv)
                         See Interim DIP Order, ¶ 54.

Waiver/Modification      To the extent that any applicable non-bankruptcy law otherwise would restrict the
of Applicability of      granting, scope, enforceability, attachment, or perfection of the Agent’s, the RBL
Nonbankruptcy Law        Secured Parties’, and the Secured Noteholder Parties’ liens and security interests
Relating to Perfection   granted and created by this Interim DIP Order or otherwise would impose filing or
or Enforceability of     registration requirements with respect to such liens and security interests, such law is
Liens                    pre-empted to the maximum extent permitted by the Bankruptcy Code, applicable
Bankruptcy Rule          federal law, and the judicial power of the Bankruptcy Court.
4001(c)(1)(B)(vii)
                         See Interim DIP Order, ¶ 45.

Indemnification          The Lenders agree to indemnify the Administrative Agent in its capacity as such (to the
Bankruptcy Rule          extent not reimbursed by the Credit Parties and without limiting the obligation of the
4001(c)(1)(B)(ix)        Credit Parties to do so), ratably according to their respective portions of the
                         Commitments or DIP Loans, as applicable, outstanding in effect on the date on which
                         indemnification is sought (or, if indemnification is sought after the date upon which the
                         Commitments shall have terminated and the DIP Loans shall have been paid in full,
                         ratably in accordance with their respective portions of the Total Exposure in effect
                         immediately prior to such date), from and against any and all liabilities, obligations,
                         losses, damages, penalties, actions, judgments, suits, costs, expenses or disbursements
                         of any kind whatsoever that may at any time occur (including at any time following the
                         payment of the DIP Loans) be imposed on, incurred by or asserted against the
                         Administrative Agent in any way relating to or arising out of the Commitments, this
                         Agreement, any of the other Credit Documents or any documents contemplated by or
                         referred to herein or therein or the transactions contemplated hereby or thereby or any
                         action taken or omitted by the Administrative Agent under or in connection with any of
                         the foregoing; provided that no Lender shall be liable to the Administrative Agent for
                         the payment of any portion of such liabilities, obligations, losses, damages, penalties,
                         actions, judgments, suits, costs, expenses or disbursements resulting from the
                         Administrative Agent’s gross negligence, bad faith or willful misconduct as determined
                         by a final judgment of a court of competent jurisdiction (IT BEING THE INTENTION
                         OF THE PARTIES HERETO THAT THE ADMINISTRATIVE AGENT AND ANY
                         RELATED PARTIES SHALL, IN ALL CASES, BE INDEMNIFIED FOR ITS
                         ORDINARY, COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE);
                         provided, further, that no action taken in accordance with the directions of the Majority
                         Lenders (or such other number or percentage of the Lenders as shall be required by the
                         Credit Documents) shall be deemed to constitute gross negligence, bad faith or willful
                         misconduct for purposes of this Section 12.7. In the case of any investigation, litigation
                         or proceeding giving rise to any liabilities, obligations, losses, damages, penalties,
                         actions, judgments, suits, costs, expenses or disbursements of any kind whatsoever that
                         may at any time occur (including at any time following the payment of the DIP Loans),
                         this Section 12.7 applies whether any such investigation, litigation or proceeding is

                                                      18
        Case 20-33801 Document 37 Filed in TXSB on 07/31/20 Page 19 of 85




    Bankruptcy Rule            Summary of Material Terms/Significant Provisions Governed by Rule 3(c)(vii)
                              brought by any Lender or any other Person. Without limitation of the foregoing, each
                              Lender shall reimburse the Administrative Agent upon demand for its ratable share of
                              any costs or out-of-pocket expenses (including attorneys’ fees) incurred by the
                              Administrative Agent in connection with the preparation, execution, delivery,
                              administration, modification, amendment or enforcement (whether through
                              negotiations, legal proceedings or otherwise) of, or legal advice rendered in respect of
                              rights or responsibilities under, this Agreement, any other Credit Document, or any
                              document contemplated by or referred to herein, to the extent that the Administrative
                              Agent is not reimbursed for such expenses by or on behalf of the Borrower; provided
                              that such reimbursement by the Lenders shall not affect the Borrower’s continuing
                              reimbursement obligations with respect thereto. If any indemnity furnished to the
                              Administrative Agent for any purpose shall, in the opinion of the Administrative Agent,
                              be insufficient or become impaired, the Administrative Agent may call for additional
                              indemnity and cease, or not commence, to do the acts indemnified against until such
                              additional indemnity is furnished; provided, in no event shall this sentence require any
                              Lender to indemnify the Administrative Agent against any liability, obligation, loss,
                              damage, penalty, action, judgment, suit, cost, expense or disbursement in excess of such
                              Lender’s pro rata portion thereof; and provided further, this sentence shall not be
                              deemed to require any Lender to indemnify the Administrative Agent against any
                              liability, obligation, loss, damage, penalty, action, judgment, suit, cost, expense or
                              disbursement resulting from the Administrative Agent gross negligence, bad faith or
                              willful misconduct. The agreements in this Section 12.7 shall survive the payment of
                              the DIP Loans and all other amounts payable hereunder.
                              See DIP Credit Agreement, Section 12.7, “Indemnification”.


                                Statement Regarding Significant Provisions

        16.       The Interim DIP Order contains certain of the provisions (the “Significant

Provisions”) 5 identified in section I, paragraph 23 of the Complex Case Procedures as summarized

in the Attorney Checklist Concerning Motion and Order Pertaining to Use of Cash Collateral

attached hereto as Exhibit C.

        17.       The Interim DIP Order and the Final DIP Order, as applicable:

                       a. grant superpriority administrative expense claims to the DIP Secured
                          Parties, subject only to the Carve Out;




5
    Significant Provisions refer to those provisions that contain: (a) sale or plan confirmation milestones;
    (b) cross-collateralization; (c) roll ups; (d) liens on avoidance actions or proceeds of avoidance actions; (e) default
    provisions and remedies; (f) releases of claims against lenders or others; (g) limitations on fees for advisors to
    official committees; (h) priming liens; or (i) any other provision that limits the ability of estate fiduciaries to fulfill
    their duties under the Bankruptcy Code and applicable law.


                                                             19
Case 20-33801 Document 37 Filed in TXSB on 07/31/20 Page 20 of 85




        b. grant superpriority administrative expense claims to the Pre-Petition RBL
           Secured Parties, subject only to the Carve Out and the DIP Superpriority
           Claim;

        c. bind the Debtors and all parties in interest with respect to the validity,
           perfection, or amount of the Adequate Protection Liens, subject only to the
           Carve Out, the DIP Liens, and any liens to which the DIP Liens are junior
           (each subject to certain challenge rights);

        d. grant, subject only to and effective upon (a) entry of the Final DIP Order,
           with respect to the Pre-Petition Collateral and the Adequate Protection
           Collateral, and (b) entry of the Interim DIP Order, with respect to the DIP
           Collateral, in each case except to the extent of the Carve Out, no costs or
           expenses of administration of these Chapter 11 Cases or any future
           proceeding that may result therefrom, including liquidation in bankruptcy
           or other proceedings under the Bankruptcy Code, shall be charged against
           or recovered from the DIP Collateral, the Pre-Petition Collateral, or the
           Adequate Protection Collateral (including, for the avoidance of doubt, Cash
           Collateral) pursuant to section 506(c) of the Bankruptcy Code or any similar
           principle of law, without the prior written consent of the DIP Agent, the
           Pre-Petition RBL Agent, or the Pre-Petition Secured Notes Trustee as
           applicable;

        e. grant, subject to and effective upon entry of the Final DIP Order, that the
           “equities of the case” exception of section 552(b) of the Bankruptcy Code
           shall not apply to the Pre-Petition RBL Secured Parties or the Secured
           Noteholder Parties with respect to proceeds, product, offspring, or profits
           of the Pre-Petition Collateral.

        f. subject to the entry of the Final DIP Order, grant the DIP Lenders liens on
           the proceeds of the Debtors’ claims and causes of action under chapter 5 of
           the Bankruptcy Code;

        g. subject to the entry of the Final DIP Order and except to the extent of the
           Carve Out, grant that upon the indefeasible payment in full in cash of the
           DIP Obligations, the Pre-Petition RBL Secured Parties and the Secured
           Noteholder Parties shall be entitled to apply the payments or proceeds of
           the Pre-Petition Collateral and the Adequate Protection Collateral in
           accordance with the provisions of the Pre-Petition RBL Claim Documents
           and the Pre-Petition Secured Notes Documents, and subject to the entry of
           the Final DIP Order, in no event shall the Pre-Petition RBL Secured Parties
           be subject to the equitable doctrine of “marshaling” or any other similar
           doctrine with respect to any of the Pre-Petition Collateral or the Adequate
           Protection Collateral;

        h. upon entry of the Interim DIP Order, authorize the roll into the DIP Facility
           of (i) all outstanding Pre-Petition Letters of Credit issued by any Pre-

                                     20
          Case 20-33801 Document 37 Filed in TXSB on 07/31/20 Page 21 of 85




                             Petition RBL Lender, (ii) a portion of the principal amount of the
                             outstanding RBL Facility loans held by the Pre-Petition RBL Lenders equal
                             to $185,000,000, and (iii) any unpaid interest and fees due in respect of the
                             indebtedness described in the foregoing clauses (i) and (ii);

                        i. upon entry of the Final DIP Order, authorize the roll into the DIP Facility
                           of the remaining principal amount of all then-outstanding RBL Facility
                           loans that are held by the Pre-Petition RBL Secured Parties, other than
                           $1,000,000 of RBL Facility loans, not rolled-up pursuant to the forgoing
                           clause (h);

                        j. impose deadlines for the filing of a plan or disclosure statement; and

                        k. grant adequate protection payments consisting of cash reimbursement of the
                           reasonable and documented fees, costs, expenses, and charges (including
                           reasonable professionals fees) of (i) the Pre-Petition RBL Agent and the
                           Pre-Petition RBL Secured Parties, (ii) the DIP Agent and the DIP Lenders,
                           and (iii) the Secured Noteholder Parties, among other adequate protection
                           and liens.

           18.     The DIP Facility is critical to the Debtors’ continuing operations and essential to

facilitating a consensual restructuring transaction. In light of the foregoing, the Significant

Provisions are appropriate under the facts and circumstances of these chapter 11 cases.

Accordingly, the Significant Provisions in the Interim DIP Order and the Final DIP Order should

be approved.

                                The Debtors’ Prepetition Capital Structure

           19.     As of the Petition Date, the Debtors have approximately $2.4 billion in total

outstanding principal amount of funded debt obligations.                         The table below summarizes

the Debtors’ prepetition capital structure:

                                                                       Annual Interest           Approx. Principal
                 Obligation                        Maturity
                                                                      Expense (millions)         Amount (millions)
    Pipeline Financing Lease Agreement
                                                 May 30, 2028                 N/A                     $111.9
    (the “Pipeline Lease”)

    RBL Credit Agreement                         Dec. 9, 2021 6               N/A                     $230.0



6
       The RBL Facility’s maturity date may spring to an earlier date, as further explained herein.


                                                           21
       Case 20-33801 Document 37 Filed in TXSB on 07/31/20 Page 22 of 85




                                                             Annual Interest     Approx. Principal
              Obligation                    Maturity
                                                            Expense (millions)   Amount (millions)
 9.00% Senior Secured Second Lien
                                          May 15, 2021            $52.6               $584.7
 Notes (the “9.00% Notes”)
 9.25% Senior Secured Second Lien
                                          Mar. 31, 2021           $42.1               $455.7
 Notes (the “9.25% Notes”)

 7.50% Senior Secured Second Lien
                                          Feb. 15, 2024            $1.5                $20.6
 Notes (the “7.50% Notes”)
 7.75% Senior Secured Second Lien
                                          Feb. 15, 2024           $41.2               $531.8
 Notes (the “7.75% Notes”)
                                       Total Secured Debt        $137.5              $1,934.7
 6.375% Convertible Senior Notes
                                          Dec. 31, 2024           $14.4               $225.7
 (the “Convertible Notes”)
 6.375% Senior Subordinated Notes
                                         Aug. 15, 2021             $3.3                $51.3
 (the “6.375% Notes”)

 5.50% Senior Subordinated Notes
                                          May 1, 2022              $3.2                $58.4
 (the “5.50% Notes”)

 4.625% Senior Subordinated Notes
                                          July 15, 2023            $6.3               $136.0
 (the “4.625% Notes”)
                                     Total Unsecured Debt         $27.2               $471.4
                                                   Total:        $164.7              $2,406.1


        A.      Prepetition Debt Exchanges and Repurchases.

        20.     In 2019 and early 2020, the Debtors completed a series of debt exchanges and

repurchases to extend the maturities of their outstanding long-term debt and reduce their debt

principal, as further explained herein. Beginning in June of 2019, the Debtors extended the

maturities of $348.4 million of their outstanding long-term debt to 2024 and reduced their debt

principal by $120.0 million.        The debtholders exchanged approximately $468.4 million of

subordinated notes for the following: (a) $245.5 million aggregate principal amount of 6.375%

Convertible Notes; (b) $102.6 million aggregate principal amount of 7.75% Notes; and

(c) $120.0 million of cash. During June and July 2019, the Debtors exchanged $429.2 million

aggregate principal amount of 7.75% Notes for $429.4 million of previously outstanding 7.50%




                                                   22
       Case 20-33801 Document 37 Filed in TXSB on 07/31/20 Page 23 of 85




Notes. As a result of all of the above June and July note exchanges, the Debtors recognized a net

gain on debt extinguishment of $100.5 million.

       21.     Between August and November of 2019, the Debtors repurchased approximately

$112.1 million of their outstanding senior subordinated notes in exchange for $16.4 million of cash

and issuance of 38.3 million shares of DNR common stock. This transaction resulted in a net gain

on debt extinguishment of approximately $55.5 million.          During March 2020, the Debtors

repurchased a total of $30.2 million aggregate principal amount of 9.00% Notes in open market

transactions for a total purchase price of $14.2 million, excluding accrued interest.           This

transaction resulted in a net gain on debt extinguishment of $19.0 million.

       B.      The Pipeline Financing Lease.

       22.     On May 30, 2008, Denbury Onshore, as lessee, entered into the Pipeline Lease with

Genesis NEJD Pipeline, LLC (“Genesis NEJD”), as lessor, for a principal amount of $175 million.

The Pipeline Lease is guaranteed by DNR and matures on May 30, 2028. As of the Petition Date,

there is approximately $111.9 million outstanding under the Pipeline Lease. Pursuant to the

Pipeline Lease, Denbury Onshore holds the exclusive right to continue using the NEJD Pipeline

system for transportation of CO2 for the duration of the Pipeline Lease and makes quarterly rent

payments (approximately $20.7 million per year). Upon maturity of the Pipeline Lease on May

30, 2028, Denbury Onshore has the right to purchase the NEJD Pipeline from Genesis NEJD for

$1.00. Because DNR’s credit rating was downgraded, on March 4, 2016, pursuant to the terms of

the Pipeline Lease, DNR provided a letter of credit for $41.3 million to Genesis NEJD. The

Pipeline Lease is guaranteed by DNR and secured by (i) the NEJD Pipeline, (ii) all proceeds from

the sale of the NEJD Pipeline, and (iii) all rents, income, or related fees for transportation of CO2

or any other substance through the NEJD Pipeline.



                                                 23
       Case 20-33801 Document 37 Filed in TXSB on 07/31/20 Page 24 of 85




       C.      RBL Credit Agreement.

       23.     On December 9, 2014, DNR entered into that certain Amended and Restated Credit

Agreement (as amended, restated, amended and restated, supplemented or otherwise modified

prior to the date hereof, the “RBL Credit Agreement”) among DNR, as borrower, the lenders party

thereto from time to time (the “Pre-Petition RBL Lenders”), and JPMorgan Chase Bank, N.A., as

administrative agent (the “RBL Agent”), which provides the Company with revolving credit, letter

of credit, and swingline facilities (collectively, the “RBL Facility”). Pursuant to that certain

Amended and Restated Guarantee Agreement, dated as of December 9, 2014 (as amended,

restated, amended and restated, supplemented or otherwise modified prior to the date hereof), the

RBL Facility is guaranteed by each of the Debtors other than DNR. Pursuant to (a) that certain

Amended and Restated Pledge Agreement, dated as of December 9, 2014 (as amended, restated,

amended and restated, supplemented or otherwise modified prior to the date hereof), by the

Debtors in favor of the RBL Agent and (b) the mortgages granted by certain Debtors in favor of

the RBL Agent, the RBL Facility is secured (subject to certain customary exceptions) on a first

priority basis by security interests in (i) equity in DNR’s subsidiaries, (ii) hedge agreements,

(iii) certain deposit accounts, securities accounts and commodities accounts, (iv) the proceeds of

the foregoing clauses (i) through (iii) above and (v) substantially all of the Debtors’ oil and gas

properties.

       24.     As of June 30, 2020, the Borrowing Base (as defined in the RBL Credit Agreement)

and aggregate commitments under the RBL Facility are $615 million. The RBL Facility matures

on December 9, 2021; provided that such maturity date may be earlier if any of the following

occurs: (a) February 12, 2021, if on such date Liquidity (as defined in the RBL Credit Agreement)

is less than 120% of the outstanding amounts then owed under the 9.00% Notes; (b) May 14, 2021,

if on or before such date, the 9.00% Notes have not been repaid, exchanged, refinanced or

                                                24
       Case 20-33801 Document 37 Filed in TXSB on 07/31/20 Page 25 of 85




otherwise redeemed in full; (c) May 14, 2021, if on such date Liquidity is less than 120% of the

outstanding amounts then owed under the 6.375% Notes; or (d) August 13, 2021, if on or before

such date, the 6.375% Notes have not been repaid, exchanged, refinanced or otherwise redeemed

in full. The Borrowing Base is subject to redetermination on May 1st and November 1st of each

year. 7 Pursuant to that certain Eighth Amendment to the RBL Credit Agreement, dated as of June

26, 2020, by and among DNR, the RBL Agent, and the Pre-Petition RBL Lenders, until the

November 1, 2020 borrowing base redetermination, the availability under the RBL Facility was

reduced to $275,000,000 plus the aggregate amount outstanding under the Letters of Credit (not

to exceed $100 million) in effect at such time.

        25.     Under the RBL Credit Agreement, letters of credit are available in an aggregate

amount not to exceed $100 million and swingline loans are available in an aggregate amount not

to exceed $25 million. Loans made under the RBL Credit Agreement are subject to the following

interest rates: ABR + 1.75% to 2.75% per annum for ABR loans; and LIBOR + 2.75% to 3.75%

per annum for LIBOR loans, as well as a commitment fee of 0.50% on the undrawn portion of the

commitments. As of the Petition Date, the Debtors have $94.7 million letters of credit and

approximately $230 million of loans outstanding under the RBL Facility.

        D.      Derivatives and Hedging Activities.

        26.     To provide protection against volatility in commodity prices, the Debtors have

historically entered into hedging transactions covering a portion of the Debtors’ anticipated

production levels. The Debtors’ hedging transactions have primarily consisted of financially

settled crude oil and natural gas option contracts—generally comprised of a mixture of costless



7
    The Borrowing Base under the RBL Facility was reaffirmed at $615 million for the May 1, 2020 Scheduled
    Redetermination (as defined in the RBL Credit Agreement).


                                                   25
        Case 20-33801 Document 37 Filed in TXSB on 07/31/20 Page 26 of 85




collars, 3-way collars, and swaps—with 13 financial institutions, all of which are lenders under

the RBL Facility. For the year ending December 2020, approximately 70% of the Debtors’

currently estimated total oil and natural gas production is hedged by derivative contracts. As of

July 30, 2020, the Debtors’ derivative contracts represent a net asset of approximately $40 million

on a mark-to-market basis. Pursuant to the Hedging Motion, 8 the Debtors will seek authorization

to maintain their prepetition hedge contracts and enter into postpetition hedges in the ordinary

course of business.

        E.      Senior Secured Second Lien Notes.

                        i.        The 9.00% Notes.

        27.     In May 2016, DNR issued $614.9 million in aggregate principal amount of the

9.00% Notes under an indenture dated as of May 10, 2016 (the “9.00% Notes Indenture”), by and

among DNR, as issuer, each other Debtor, as guarantor parties thereto, and Wilmington Trust,

National Association, as trustee and collateral trustee. Pursuant to the 9.00% Notes Indenture, the

9.00% Notes were issued at par, bear interest at a rate of 9.00% per year, payable semi-annually

in arrears on May 15 and November 15 of each year, and mature on May 15, 2021. As of the

Petition Date, there is $584.7 million in principal and $9 million in accrued interest outstanding

under the 9.00% Notes.

        28.     The 9.00% Notes are guaranteed jointly and severally by each of the Debtors (other

than DNR) and are secured by second-priority liens on all assets and property of the Debtors

securing the RBL Facility, subordinated to the liens that secure the RBL Facility and any future

priority lien debt.


8
    As used herein, the “Hedging Motion” means Debtors’ Emergency Motion for Entry of Interim and Final Orders
    (I) Authorizing the Debtors to (A) Perform Under and/or Amend Prepetition Hedging Arrangements, (B) Enter
    Into, and Perform Under, Postpetition Hedging Arrangements, (C) Grant Liens and Superpriority Administrative
    Expense Claims, and (II) Granting Related Relief, filed contemporaneously herewith.


                                                      26
         Case 20-33801 Document 37 Filed in TXSB on 07/31/20 Page 27 of 85




                       ii.         The 9.25% Notes.

         29.     In December 2017 and January 2018, DNR issued $381.6 million and $74.1

million, respectively, in aggregate principal amount of the 9.25% Notes under an indenture dated

as of December 6, 2017 (the “9.25% Notes Indenture”), by and among DNR, as issuer, each other

Debtor, as guarantor parties thereto, and Wilmington Trust, National Association, as trustee and

collateral trustee. Pursuant to the 9.25% Notes Indenture, the 9.25% Notes were issued at par,9

bear interest at a rate of 9.25% per year, payable semi-annually in arrears on March 31 and

September 30 of each year, and mature on March 31, 2022. As of the Petition Date, there is

$455.7 million in principal and $11.5 million in accrued interest outstanding under the 9.25%

Notes.

         30.     The 9.25% Notes are guaranteed jointly and severally by each of the Debtors (other

than DNR) and are secured by second-priority liens on all assets and property of the Debtors

securing the RBL Facility, subordinated to the liens that secure the RBL Facility and any future

priority lien debt.

                      iii.         The 7.50% Notes.

         31.     In August 2018, DNR issued $450.0 million in aggregate principal amount of the

7.50% Notes (together with the 9.00% Notes, 9.25% Notes, and 7.75% Notes, the “Second Lien

Notes”) under an indenture dated as of August 21, 2018 (the “7.50% Notes Indenture”), by and

among DNR, as issuer, each other Debtor, as guarantor parties thereto, and Wilmington Trust,

National Association, as trustee and collateral trustee. Pursuant to the 7.50% Notes Indenture, the


9
    The December 2017 issuance, in addition to an $84.7 million issuance of 3.5% Convertible Senior Notes, was in
    exchange for $609.8 million aggregate of Denbury’s existing senior subordinated notes. The January 2018
    issuance, in addition to a $59.4 million issuance of 2023 Convertible Senior Notes, was in exchange for $174.3
    million of Denbury’s existing senior subordinated notes. In April and May 2018, the holders of $84.7 million in
    aggregate principal amount of the 3.5% Convertible Senior Notes and $59.4 million of the 2023 Convertible
    Senior Notes were converted to 55.2 million shares of Denbury’s common stock.


                                                       27
       Case 20-33801 Document 37 Filed in TXSB on 07/31/20 Page 28 of 85




7.50% Notes were issued at par, bear interest at a rate of 7.50% per year, payable semi-annually

in arrears on February 15 and August 15 of each year, and mature on February 15, 2024. As of

the Petition Date, there is approximately $20.6 million in principal and $0.6 million in accrued

interest outstanding under the 7.50% Notes.

        32.     The 7.50% Notes are guaranteed jointly and severally by each of the Debtors (other

than DNR) and are secured by second-priority liens on all assets and property of the Debtors

securing the RBL Facility, subordinated to the liens that secure the RBL Facility and any future

priority lien debt.

                      iv.     The 7.75% Notes.

        33.     In June 2019, DNR issued $528.0 million in aggregate principal amount of the

7.75% Notes under an indenture dated as of June 19, 2019 (the “7.75% Notes Indenture”), by and

among DNR, as issuer, each other Debtor, as guarantor parties thereto, and Wilmington Trust,

National Association, as trustee and collateral trustee. The 7.75% Notes were issued as part of an

exchange for certain senior subordinated notes and existing 7.50% Notes. The 7.75% Notes bear

interest at a rate of 7.75% per year, payable semi-annually in arrears on February 15 and August

15 of each year, and mature on February 15, 2024. In July 2019, DNR issued an additional $3.8

million of 7.75% Notes in exchange for $4.0 million of 7.50% Notes, which were recorded at par.

As of the Petition Date, there is approximately $531.8 million in principal and $15.5 million in

accrued interest outstanding under the 7.75% Notes.

        34.     The 7.75% Notes are guaranteed jointly and severally by each of the Debtors (other

than DNR) and are secured by second-priority liens on all assets and property of the Debtors

securing the RBL Facility, subordinated to the liens that secure the RBL Facility and any future

priority lien debt.

        F.      Convertible Senior Notes.

                                                28
       Case 20-33801 Document 37 Filed in TXSB on 07/31/20 Page 29 of 85




       35.     In June 2019, DNR issued $245.5 million in aggregate principal amount of

Convertible Notes under an indenture dated as of June 19, 2019 (the “Convertible Notes

Indenture”), by and among DNR, as issuer, and Wilmington Trust, National Association, as trustee

and collateral trustee. The Convertible Notes bear interest at a rate of 6.375% per year, payable

semi-annually in arrears on June 30 and December 30 of each year, and mature on December 31,

2024. As of the Petition Date, there is approximately $225.7 million in principal and $8.4 million

in accrued interest outstanding under the Convertible Notes.         The Convertible Notes are

convertible into shares of DNR’s common stock at any time, at the option of the Holders, at a rate

of 370 shares of common stock per $1,000 principal amount of the Convertible Notes, which is

the equivalent of approximately 83.5 million shares. The Convertible Notes automatically convert

to shares of common stock if the trading price equals or exceeds $2.43 per share for 10 trading

days in any period of 15 consecutive days, subject to certain other conditions.

       36.     The Convertible Notes are guaranteed jointly and severally by each of the Debtors

(other than DNR).

       G.      The Senior Subordinated Notes.

       37.     Each of the indentures governing the 6.375% Notes, the 5.50% Notes and the

4.625% Notes (collectively, the “Senior Subordinated Notes”) contains a provision that expressly

subordinates the Senior Subordinated Notes in right of payment to Senior Indebtedness (as defined

in the indentures), which includes the RBL Facility, Second Lien Notes, and Convertible Notes.

Upon a bankruptcy or reorganization (among other things), the Senior Indebtedness is entitled to

receive payment in full before holders of Senior Subordinated Notes are entitled to any payment

of principal or interest—and until the Senior Indebtedness is in fact paid in full, any payment or

distribution received by holders of Senior Subordinated Notes must be held in trust for, and turned

over to, the Holders of Senior Indebtedness.

                                                29
       Case 20-33801 Document 37 Filed in TXSB on 07/31/20 Page 30 of 85




                      i.      The 6.375% Notes.

       38.     In February 2011, DNR issued $400 million in aggregate principal amount of the

6.375% Notes under an indenture dated as of February 17, 2011 (the “6.375% Notes Indenture”),

by and among DNR, as issuer, and Wilmington Trust, National Association, as trustee. Pursuant

to the 6.375% Notes Indenture, the 6.375% Notes were issued at par, bear interest at a rate of

6.375% per year, payable semi-annually on February 15 and August 15 of each year, and mature

on August 15, 2021. As of the Petition Date, there is approximately $51.3 million in principal and

$1.5 million in accrued interest outstanding under the 6.375% Notes.

       39.     The 6.375% Notes are guaranteed jointly and severally on a senior subordinated

basis by each of the Debtors (other than DNR).

                    ii.       The 5.50% Notes.

       40.     In April 2014, DNR issued $1.25 billion in aggregate principal amount of the 5.50%

Notes under an indenture dated as of April 30, 2014 (the “5.50% Notes Indenture”), by and among

DNR, as issuer, and Wilmington Trust, National Association, as trustee. Pursuant to the 5.50%

Notes Indenture, the 5.50% Notes were issued at par, bear interest at a rate of 5.50% per year,

payable semi-annually on May 1 and November 1 of each year, and mature on May 1, 2022. As

of the Petition Date, there is approximately $58.4 million in principal and $0.8 million in accrued

interest outstanding under the 5.50% Notes.

       41.     The 5.50% Notes are guaranteed jointly and severally on a senior subordinated

basis by each of the Debtors (other than DNR).

                    iii.      The 4.625% Notes.

       42.     In February 2013, DNR issued $1.2 billion in aggregate principal amount of the

4.625% Notes (together with the 6.375% Notes and the 5.50% Notes, the “Subordinated Notes”)

under an indenture dated as of February 5, 2013 (the “4.625% Notes Indenture”), by and among

                                                 30
       Case 20-33801 Document 37 Filed in TXSB on 07/31/20 Page 31 of 85




DNR, as issuer, and Wilmington Trust, National Association, as trustee. Pursuant to the 4.625%

Notes Indenture, the 4.625% Notes were issued at par, bear interest at a rate of 4.625% per year,

payable semi-annually on January 15 and July 15 of each year, and mature on July 15, 2023. As

of the Petition Date, there is approximately $136.0 million in principal and $3.4 million in accrued

interest outstanding under the 4.625% Notes.

       43.     The 4.625% Notes are guaranteed jointly and severally on a senior subordinated

basis by each of the Debtors (other than DNR).

       H.      Existing Equity Interests.

       44.     DNR’s certificate of incorporation authorizes two classes of stock: common stock

and preferred stock. As of June 30, 2020, DNR had approximately 507,725,516 shares of common

stock outstanding and no shares of preferred stock outstanding. DNR has not paid a stock dividend

since the fourth quarter of 2015. In addition, the RBL Facility, Second Lien Notes, Convertible

Notes, and Subordinated Notes all include in their agreements and indentures that certain financial

covenants must be satisfied at the time dividend payments are made.

       45.     DNR’s stock had continued to trade on the NYSE during the cure period, but

recently halted on July 29, 2020 with a closing price of $0.24 per share.

                               The Debtors Have a Need for
                 Debtor-in-Possession Financing and Use of Cash Collateral.

       46.     The Debtors require the continued use of the Cash Collateral. In advance of the

Petition Date, the Debtors undertook an analysis of how much postpetition financing and liquidity

would be required to operate the Debtors’ business and pay administrative costs during these

chapter 11 cases. See Kvarda Decl. ¶ 7. As of the Petition Date, the Debtors’ total cash balance

is approximately $167 million, all of which is encumbered by pre-petition liens. See id. While

this cash position may be sufficient (assuming the Pre-Petition RBL Secured Parties’ consent to


                                                 31
       Case 20-33801 Document 37 Filed in TXSB on 07/31/20 Page 32 of 85




use their Cash Collateral) to operate the business and to fund these chapter 11 cases on the timeline

proposed by the Debtors, the Debtors sought an efficient form of financing that would ensure the

Debtors are able to (a) retain access to favorable capital commitments to minimize the costs of

financing these chapter 11 cases and (b) obtain the greatest amount of capital at the lowest cost of

capital reasonably available to fund the Debtors on a post-petition basis. See id.

       47.     The Debtors’ business is cash intensive. See id. ¶ 10. Although the Debtors have

paused new drilling, the Debtors still face significant costs related to maintaining extraction

operations and running the corporate enterprise, including: satisfying obligations to employees,

customers, suppliers, and vendors; paying expenses pursuant to joint operating agreements for

properties operated by the Debtors; satisfying joint interest billings for properties where the

Debtors are non-operating working interest owners; paying royalties; maintaining the safety of

their pipeline and drilling operations; and making any other payments that are essential for the

continued management, operation, and preservation of the Debtors’ business and assets. See id.

The ability to satisfy these expenses when due is essential to the Debtors’ continued operation of

their business during the pendency of these cases. See id.

       48.     Significant availability under the RBL Facility enabled the Debtors to defensively

draw down the RBL Facility by an incremental amount of approximately $200 million prior to the

Petition Date, resulting in an available cash balance of approximately $167 million as of the

Petition Date. See id. ¶ 11. This draw likely provides the Debtors with sufficient liquidity to

sustain operations and fund the expenses of these chapter 11 cases on the prepack timeline

proposed by the Debtors (which assumes an emergence from bankruptcy by mid-September 2020);

however, the carrying costs associated with these prepetition borrowings are significant

(approximately $2 million for the anticipated approximately seven-week length of the chapter 11



                                                 32
       Case 20-33801 Document 37 Filed in TXSB on 07/31/20 Page 33 of 85




cases), and as shown in the DIP Budget attached as Exhibit 2 to the Interim DIP Order, the Debtors

do not immediately require the entire approximately $167 million of cash on hand to fund near-

term operations. See id. As such, by entering into the DIP Facility and initially “rolling” $185

million of RBL Facility loans into the DIP Facility while gaining access to $25 million of the new

money commitments upon entry of the Interim DIP Order, the Debtors will have access to a

functioning revolving credit facility during the interim period. See id. This will provide the

necessary liquidity to fund the Debtors’ operations and administration of the cases, while enabling

the Debtors to obtain interest savings of approximately $2 million during the cases by immediately

paying down a significant portion of the outstanding balance on the revolver. See id. Additionally,

the DIP Facility provides the Debtors with protection if there is an unexpected downturn in

commodity prices or the chapter 11 cases are unexpectedly prolonged. See id. Given the current

volatility in the oil market, it is prudent for the Debtors to secure access to additional capital

commitments in excess of the Debtors’ cash balance. See id.

       49.     The use of Cash Collateral is critical to the Debtors’ ability to administer these

chapter 11 cases and provide the Debtors with sufficient liquidity to continue operations in the

ordinary course and pursue the restructuring contemplated by the Debtors’ Restructuring Support

Agreement and Plan. See id. ¶ 13. The Debtors do not have material unencumbered cash and,

therefore, without access to the Cash Collateral, the Debtors would not have sufficient cash to fund

the planned disbursements in the Budget, likely quickly bringing operations to a halt. See id.

Accordingly, the Court should approve immediate access to the DIP Facility and Cash Collateral.

             Alternative Sources of Financing Are Not Available on Better Terms.

       50.     As discussed above, while the Debtors’ cash position may be sufficient (assuming

the Pre-Petition RBL Secured Parties’ and the Secured Noteholder Parties’ consent to use their

Cash Collateral) to operate the business and to fund these chapter 11 cases during the anticipated

                                                33
       Case 20-33801 Document 37 Filed in TXSB on 07/31/20 Page 34 of 85




case timeline, the Debtors determined it would be in their best interests to seek an efficient form

of financing that would ensure they are able to (a) retain access to favorable capital commitments

to minimize the costs of financing these chapter 11 cases and (b) obtain the greatest amount of

capital at the lowest cost reasonably available. See Banks Decl. ¶ 8.

       51.     In light of the Debtors’ overleveraged capital structure, beginning in late April

2020, the Debtors and their advisors commenced discussions with an ad hoc committee of holders

of the Debtors’ second lien notes (the “Second Lien Ad Hoc Committee”) regarding the terms of

a value-maximizing, comprehensive restructuring. See id. ¶ 12. Concurrently, the Debtors began

negotiating the terms of a debtor-in-possession credit facility and exit financing with the Pre-

Petition RBL Secured Parties. See id. These discussions coalesced around a $615 million senior

secured debtor-in-possession revolving credit facility that will roll into a new, senior secured

revolving exit credit facility with initial availability thereunder of up to $615 million, subject to a

borrowing base to be set forth in the exit facility documents and on such other terms and conditions

as set forth therein. See id. Notably, the Debtors had only drawn approximately $65 million on

the RBL Facility (utilizing just over 10% of the facility) prior to drawing the maximum amount

available under the RBL Facility in late June. See id. ¶ 16. As a consequence, and given the high

quality of the Debtors’ assets and the willingness of the Debtors’ junior creditors to fully equitize

all outstanding bond debt, the Debtors were able to negotiate one of the more attractively priced

and structured facilities in the market. See id.

       52.     To ensure that the Debtors had access to the best financing option reasonably

available, simultaneously with the negotiations with the Pre-Petition RBL Secured Parties,

Evercore Group L.L.C. (“Evercore”), the Debtors’ proposed investment banker, initiated a

marketing process for debtor-in-possession financing. See id. ¶ 17. As part of this process,



                                                   34
       Case 20-33801 Document 37 Filed in TXSB on 07/31/20 Page 35 of 85




Evercore reached out to approximately ten sources of financing outside the Debtors’ capital

structure, including four commercial bank and six institutional lenders. See id. All parties

contacted by Evercore declined to provide an offer for financing. See id. Ultimately, many of the

parties reported that they were unwilling to extend financing to the Debtors due to a number of

factors, including their unwillingness to provide unsecured financing or financing secured by

junior liens, the prospect of a priming fight with the Debtors’ Pre-Petition RBL Secured Parties,

unwillingness to provide an RBL, and the volatile state of the oil and gas industry. See id.

       53.     As further evidence that the Debtors have obtained the best financing arrangement

available, the Second Lien Ad Hoc Committee, which will ultimately own a significant equity

interest in the reorganized Debtors, also reviewed, provided input into the negotiations, and

approved the terms of the DIP Facility and exit facility. See id. ¶ 18.

       54.     The DIP Facility is the product of good-faith negotiations with the DIP Lenders and

is necessary for the Debtors to complete a successful, comprehensive restructuring of the Debtors’

balance sheet. The economic terms of the DIP Facility are competitive and within the range of

other postpetition financing facilities in recent years. See id. ¶ 14. Accordingly, approval of the

DIP Facility is in the best interests of the Debtors’ estates, and the Debtors respectfully request

entry of the DIP Orders approving the DIP Facility.

                                         Basis for Relief

II.    The Debtors Should Be Authorized to Obtain Postpetition Financing through the DIP
       Facility Documents.

       A.      Entering into the DIP Facility Documents Is an Exercise of the Debtors’ Sound
               Business Judgment.

       55.     The Court should authorize the Debtors, as an exercise of their sound business

judgment, to enter into the DIP Facility Documents, obtain access to the DIP Facility, and continue

using the Cash Collateral. Courts grant considerable deference to a debtor’s business judgment in

                                                 35
       Case 20-33801 Document 37 Filed in TXSB on 07/31/20 Page 36 of 85




obtaining postpetition secured credit, so long as the agreement to obtain such credit does not run

afoul of the provisions of, and policies underlying, the Bankruptcy Code. See, e.g., In re N. Bay

Gen. Hosp., Inc., No. 08-20368 (Bankr. S.D. Tex. July 11, 2008) (order approving postpetition

financing on an interim basis as exercise of debtors’ business judgment); In re L.A. Dodgers LLC,

457 B.R. 308, 313 (Bankr. D. Del. 2011) (“[C]ourts will almost always defer to the business

judgment of a debtor in the selection of the lender.”); In re Ames Dep’t Stores, Inc., 115 B.R. 34,

40 (Bankr. S.D.N.Y. 1990) (“[C]ases consistently reflect that the court’s discretion under

section 364 is to be utilized on grounds that permit reasonable business judgment to be exercised

so long as the financing agreement does not contain terms that leverage the bankruptcy process

and powers or its purpose is not so much to benefit the estate as it is to benefit a party-in-interest.”).

        56.     To determine whether a debtor has met this business judgment standard, a court

need only “examine whether a reasonable business person would make a similar decision under

similar circumstances.” In re Exide Techs., 340 B.R. 222, 239 (Bankr. D. Del. 2006); see also

In re Curlew Valley Assocs., 14 B.R. 506, 513–14 (Bankr. D. Utah 1981) (noting that courts should

not second guess a debtor’s business decision when that decision involves “a business judgment

made in good faith, upon a reasonable basis, and within the scope of [the debtor’s] authority under

the [Bankruptcy] Code”).

        57.     To evaluate whether the terms of postpetition financing are fair and reasonable,

courts consider the terms in light of the relative circumstances of both the debtor and the potential

lender. In re Farmland Indus., Inc., 294 B.R. 855, 886 (Bankr. W.D. Mo. 2003); see also

Unsecured Creditors’ Comm. Mobil Oil Corp. v. First Nat’l Bank & Trust Co. (In re Elingsen

McLean Oil Co., Inc.), 65 B.R. 358, 365 n. 7 (W.D. Mich. 1986) (recognizing a debtor may have

to enter into “hard bargains” to acquire funds for its reorganization).



                                                   36
       Case 20-33801 Document 37 Filed in TXSB on 07/31/20 Page 37 of 85




       58.     The Debtors’ determination to move forward with the DIP Facility is a sound

exercise of their business judgment following a thorough process and careful evaluation of

alternatives. Specifically, the Debtors and their advisors determined that the Debtors would

require cash to support the administration of their chapter 11 cases and their ongoing operations.

The DIP Facility is critical to ensuring the Debtors are able to retain access to favorable capital

commitments and minimizing the costs of financing these chapter 11 cases. See Banks Decl. ¶ 29.

Absent interim approval of the DIP Facility and the associated roll-up, the Debtors could

potentially incur costs on amounts borrowed under the RBL Facility in excess of the fees

contemplated under the DIP Facility and would have less certainty as to the availability of excess

funding above the current cash balance to withstand an unexpectedly longer process. See id.

       59.     The Debtors negotiated the DIP Facility Documents with the DIP Lenders in good

faith, at arm’s length, and with the assistance of their advisors, and the Debtors believe that they

have obtained the best financing available. Accordingly, the Court should authorize the Debtors’

entry into the DIP Facility Documents as a reasonable exercise of the Debtors’ business judgment.

       B.      The Repayment of the Pre-Petition RBL Facility Under the Interim DIP Order
               is Appropriate.

       60.     The proposed refinancing of the existing RBL Facility in excess of $1 million with

the proceeds of the DIP Facility is an exercise of the Debtors’ sound business judgment.

Section 363(b) of the Bankruptcy Code permits a debtor to use, sell, or lease property, other than

in the ordinary course of business, with court approval. Courts in the Fifth Circuit have recognized

that it is appropriate to authorize the payment of prepetition obligations where necessary to protect

and preserve the estate, including an operating business’s going-concern value.            See, e.g.,

In re CoServ, L.L.C., 273 B.R. 487, 497 (Bankr. N.D. Tex. 2002) (authorizing payment of certain

prepetition claims pursuant to “doctrine of necessity”); In re Equalnet Commc’ns Corp., 258


                                                 37
       Case 20-33801 Document 37 Filed in TXSB on 07/31/20 Page 38 of 85




B.R. 368, 369–70 (Bankr. S.D. Tex. 2000) (business transactions critical to the survival of the

business of the debtor are exceptions to the general rule of nonpayment of prepetition claims prior

to plan confirmation). The business judgment rule shields a debtor’s management from judicial

second-guessing. In re Johns-Manville Corp., 60 B.R. 612, 615–16 (Bankr. S.D.N.Y. 1986)

(“[T]he [Bankruptcy] Code favors the continued operation of a business by a debtor and a

presumption of reasonableness attaches to a debtor’s management decisions.”).

       61.     Repayment of prepetition debt (often referred to as a “roll-up”) is a common feature

in debtor-in-possession financing arrangements. Where, as here, the Pre-Petition RBL Secured

Parties are oversecured, repaying creditors that stand to receive payment in full with postpetition

loans will not harm the Debtors’ estates and other creditors. Rather, the DIP Facility’s proposed

repayment feature merely affects the timing, not the amount, of the Pre-Petition RBL Secured

Parties’ recovery of principal amounts owed. See Banks Decl. ¶ 27. Further, the roll-up will not

prejudice any rights a party may otherwise have to challenge the amount, validity, perfection,

enforceability, priority, or extent of the debt or liens associated therewith. Pursuant to the

procedures set forth in the Interim DIP Order, any official committee appointed in these chapter 11

cases and any other parties in interest have the ability to bring a challenge proceeding in accordance

with applicable law. Interim DIP Order ¶ 85. These procedures were developed to ensure that no

party in interest would be prejudiced by the relief requested herein and to provide the Court with

comfort that any amounts provided on account of the refinancing can be disgorged, refunded, or

repaid to the extent the DIP Facility debt or liens are successfully challenged.

       62.     In contrast, the roll-up will result in savings for the Debtors’ estates. Prior to the

Petition Date, the Debtors defensively drew down on the RBL Facility as a preventive measure to

hedge against the possibility that the Debtors would not be able to obtain DIP financing or an exit



                                                 38
       Case 20-33801 Document 37 Filed in TXSB on 07/31/20 Page 39 of 85




facility in light of current market conditions. See Banks Decl. ¶ 26. Prior to making the $200

million defensive draw, the Debtors had drawn approximately $65 million under the RBL Facility.

See id. With a DIP-to-exit facility in hand, the Debtors can confidently use up to $147 million of

that Cash Collateral to pay down the outstanding balance of loans, as they will be able to re-borrow

such amounts if needed. See id. Repaying up to $147 million of the approximately $230 million

drawn under the RBL Facility upon entry of the Interim DIP Order will allow the Debtors to

eliminate a substantial amount of negative carry on interest. Following paydown, the Debtors will

be required to pay an undrawn commitment fee of only 0.50%, as compared to the all-in rate of

approximately 7.50% if $230 million remains drawn under the prepetition RBL Facility. See id.

The anticipated savings are expected to offset the approximately $2.1 million in aggregate upfront,

arrangement, and agency fees on the DIP Facility, which constitutes only approximately 0.34

percent of the $614 million of commitments provided under the DIP Facility. See id. ¶ 20. And,

if the chapter 11 cases take longer than the proposed seven-week timeline, the $1.2 million of

savings per month will continue to inure to the benefit of the estate (e.g., a nine-month case would

yield $8 million of savings net of fees). See id.

       63.     Given these circumstances, repayment of the RBL Facility is reasonable,

appropriate, and a sound exercise of the Debtors’ business judgment.

       C.      The Debtors Should Be Authorized to Grant Liens and Superpriority Claims
               to the DIP Lenders.

       64.     The Debtors propose to obtain financing under the DIP Facility, in part, by

providing superpriority claims and liens pursuant to section 364(c) of the Bankruptcy Code.

Significantly, the Debtors propose to provide first priority liens on substantially all of the Debtors’

assets, including previously unencumbered property and “priming” liens on all of the Pre-Petition

Collateral except for the Excluded Assets.


                                                    39
       Case 20-33801 Document 37 Filed in TXSB on 07/31/20 Page 40 of 85




       65.     In the event that a debtor demonstrates that it is unable to obtain unsecured credit

allowable as an administrative expense under section 503(b)(1) of the Bankruptcy Code,

section 364(c) provides that a court:

               [M]ay authorize the obtaining of credit or the incurring of debt
               (1) with priority over any or all administrative expenses of the kind
               specified in section 503(b) or 507(b) of [the Bankruptcy Code];
               (2) secured by a lien on property of the estate that is not otherwise
               subject to a lien; or (3) secured by a junior lien on property of the
               estate that is subject to a lien.

11 U.S.C. § 364(c); see also In re Crouse Grp., Inc., 71 B.R. 544, 549 (Bankr. E.D. Pa. 1987)

(secured credit under section 364(c) of the Bankruptcy Code is authorized, after notice and hearing,

upon showing that unsecured credit cannot be obtained). Courts have articulated a three-part test

to determine whether a debtor is entitled to financing pursuant to section 364(c) of the Bankruptcy

Code. Specifically, courts look to whether:

               a.      the debtor is unable to obtain unsecured credit under section 364(b) of the
                       Bankruptcy Code, i.e., by allowing a lender only an administrative claim;

               b.      the credit transaction is necessary to preserve the assets of the estate; and

               c.      the terms of the transaction are fair, reasonable, and adequate, given the
                       circumstances of the debtor-borrower and proposed lenders.

See In re Ames Dep’t Stores, 115 B.R. 34, 37–40 (Bankr. S.D.N.Y. 1990); see also In re St. Mary

Hosp., 86 B.R. 393, 401–02 (Bankr. E.D. Pa. 1988); Crouse Grp., 71 B.R. at 549.

       66.     No party that Evercore contacted as part of the above-described marketing process

was interested in providing, or willing to provide, postpetition financing to the Debtors on an

unsecured basis.    See Banks Decl. ¶ 17.       Indeed, no constituency was willing to provide

postpetition financing on anything other than a superpriority or priming basis with respect to all of

the Debtors’ assets. See id. Put simply, the DIP Lenders were not willing to provide the DIP

Facility on any other terms, and no other existing stakeholder or third-party has presented a


                                                 40
       Case 20-33801 Document 37 Filed in TXSB on 07/31/20 Page 41 of 85




proposal, let alone a proposal without such priming liens. Further, the Debtors have not discovered

sufficient unencumbered assets to secure sufficient debtor-in-possession financing to fund a non-

consensual chapter 11 case. Accordingly, the DIP Facility’s structure is appropriate in light of the

Debtors’ financing needs and the lack of viable non-priming debtor-in-possession financing

alternatives.

        67.     Further, section 364(d) provides that a debtor may obtain credit secured by a senior

or equal lien on property of the estate already subject to a lien where the debtor is “unable to obtain

such credit otherwise” and “there is adequate protection of the interest of the holder of the lien on

the property of the estate on which such senior or equal lien is proposed to be granted.” 11 U.S.C.

§ 364(d)(1). Accordingly, the Debtors may incur “priming” liens under the DIP Facility if they

are unable to obtain unsecured or junior secured credit and either (a) the Pre-Petition RBL Secured

Parties and the Pre-Petition Secured Noteholders have consented or (b) the Pre-Petition RBL

Secured Parties’ and the Pre-Petition Secured Noteholders interests in collateral are adequately

protected.

        68.     The Pre-Petition RBL Secured Parties and the Secured Noteholder Parties have

consented to the priming liens securing the DIP Facility consistent with the terms of the Pre-

Petition RBL Claim Documents. Further, the Pre-Petition RBL Secured Parties and the Secured

Noteholders will receive adequate protection of the Pre-Petition Collateral under the DIP Orders.

Specifically, the Pre-Petition RBL Secured Parties will receive adequate protection in the form of

replacement liens and security interests in and upon the Collateral, superpriority administrative

expense claims, and reimbursement of the fees and expenses of the Pre-Petition RBL Agent and

the Pre-Petition RBL Secured Parties. The Secured Noteholder Parties will receive adequate

protection in the form of junior replacement liens and security interests in and upon the Collateral



                                                  41
       Case 20-33801 Document 37 Filed in TXSB on 07/31/20 Page 42 of 85




and the reimbursement of fees and expenses of the Secured Noteholder Parties, including counsel

and advisors to the Second Lien Ad Hoc Committee.

       69.     Accordingly, the relief requested pursuant to section 364(d)(1) of the Bankruptcy

Code is both warranted and appropriate under the circumstances.

       D.      No Comparable Alternative to the DIP Facility Is Reasonably Available.

       70.     A debtor need only demonstrate “by a good faith effort that credit was not available

without” the protections afforded to potential lenders by sections 364(c) of the Bankruptcy Code.

In re Snowshoe Co., Inc., 789 F.2d 1085, 1088 (4th Cir. 1986); see also In re Plabell Rubber

Prods., Inc., 137 B.R. 897, 900 (Bankr. N.D. Ohio 1992). Moreover, in circumstances where only

a few lenders likely can or will extend the necessary credit to a debtor, “it would be unrealistic and

unnecessary to require [the debtor] to conduct such an exhaustive search for financing.” In re Sky

Valley, Inc., 100 B.R. 107, 113 (Bankr. N.D. Ga. 1988); see also Snowshoe Co., 789 F.2d at 1088

(demonstrating that credit was unavailable absent the senior lien by establishment of unsuccessful

contact with other financial institutions in the geographic area); In re Stanley Hotel, Inc., 15

B.R. 660, 663 (D. Colo. 1981) (bankruptcy court’s finding that the refusal of two national banks

to grant unsecured loans was sufficient to support conclusion that section 364 requirement was

met); Ames Dep’t Stores, 115 B.R. at 37–39 (debtor must show that it made reasonable efforts to

seek other sources of financing under section 364(a) and (b)).

       71.     Here, the Debtors conducted a thorough debtor-in-possession marketing process

that confirmed the only actionable option was the DIP Facility. All parties contacted by Evercore

declined to provide an offer for financing. See Banks Decl. ¶ 17. The DIP Facility is the product

of good-faith negotiations with the DIP Lenders, is supported by the Second Lien Ad Hoc

Committee, and represents the lowest cost alternative available to the Debtors.



                                                 42
           Case 20-33801 Document 37 Filed in TXSB on 07/31/20 Page 43 of 85




III.       The Debtors Should Be Authorized to Continue to Use the Cash Collateral.

           72.      The Debtors’ use of property of their estates, including the Cash Collateral, is

governed by section 363 of the Bankruptcy Code, 10 which provides in relevant part that:

                    If the business of the debtor is authorized to be operated under
                    section . . . 1108 . . . of this title and unless the court orders
                    otherwise, the [debtor] may enter into transactions, including the
                    sale or lease of property of the estate, in the ordinary course of
                    business, without notice or a hearing, and may use property of the
                    estate in the ordinary course of business without notice or a hearing.

11 U.S.C. § 363(c)(1). Pursuant to section 363(c)(2) of the Bankruptcy Code, a debtor may not

use cash collateral unless “(A) each entity that has an interest in such cash collateral consents; or

(B) the court, after notice and a hearing, authorizes such use, sale, or lease in accordance with the

provisions of this section.” 11 U.S.C. § 363(c)(2).

           73.      Generally, what constitutes adequate protection is decided on a case-by-case basis.

See In re Mosello, 195 B.R. 277, 289 (Bankr. S.D.N.Y. 1996) (“the determination of adequate

protection is a fact-specific inquiry . . . left to the vagaries of each case”); In re Cont’l Airlines

Inc., 154 B.R. 176, 180–81 (Bankr. D. Del. 1993); In re Columbia Gas Sys., Inc., No. 91-803,

1992 WL 79323, at *2 (Bankr. D. Del. Feb. 18, 1992); In re Realty Sw. Assocs., 140 B.R. 360, 366

(Bankr. S.D.N.Y. 1992); In re Beker Indus. Corp., 58 B.R. 725, 736 (Bankr. S.D.N.Y. 1986) (the

application of adequate protection “is left to the vagaries of each case, but its focus is protection




10
       Section 363(a) of the Bankruptcy Code defines “cash collateral” as follows:
           Cash, negotiable instruments, documents of title, securities, deposit accounts, or other cash
           equivalents whenever acquired in which the estate and an entity other than the estate have an interest
           and includes the proceeds, products, offspring rents, or profits of property and the fees, charges,
           accounts or other payments for the use or occupancy of rooms and other public facilities in hotels,
           motels, or other lodging properties subject to a security interest as provided in section 552(b) of this
           title, whether existing before or after the commencement of a case under this title.
       11 U.S.C. § 363(a).


                                                             43
       Case 20-33801 Document 37 Filed in TXSB on 07/31/20 Page 44 of 85




of the secured creditor from diminution in the value of its collateral during the reorganization

process”) (citation omitted).

        74.     The Pre-Petition RBL Secured Parties and the Pre-Petition Secured Noteholders

will inherently benefit from the Debtors’ proposed use of the Cash Collateral, which will prevent

avoidable diminution in value of the Cash Collateral and enhance the likelihood of preserving

the Debtors’ overall going concern value as the Debtors continue to negotiate with all of their key

stakeholders. Preservation of the Debtors’ business as a going concern in and of itself serves to

provide such parties “adequate protection” for Bankruptcy Code purposes. See 495 Cent. Park

Ave. Corp., 136 B.R. 626, 631 (Bankr. S.D.N.Y. 1992) (noting that, in determining whether

protection is “adequate,” courts consider “whether the value of the debtor’s property will increase

as a result of the” use of collateral or provision of financing); Sky Valley, Inc., 100 B.R. at 114

(“[A]n increase in the value of the collateral . . . resulting from superpriority financing could result

in adequate protection.”).

        75.     The Debtors believe that the proposed adequate protection in the proposed Interim

DIP Order is necessary and sufficient for the Debtors to continue to use Cash Collateral.

Accordingly, the adequate protection is (a) fair and reasonable, (b) necessary to satisfy the

requirements of sections 363(c)(2) and 363(e) of the Bankruptcy Code, and (c) in the best interests

of the Debtors and their estates.

IV.     The Debtors Should Be Authorized to Pay the Interest and Fees Required by the DIP
        Agent and the DIP Lenders under the DIP Facility Documents.

        76.     Under the DIP Facility Documents, the Debtors have agreed, subject to Court

approval, to pay certain interest and fees to the DIP Agent and the DIP Lenders. In particular,

the Debtors have agreed to pay $2.1 million in aggregate upfront, arranger, and agency fees in

addition to:


                                                  44
       Case 20-33801 Document 37 Filed in TXSB on 07/31/20 Page 45 of 85




               a.      Interest Rate. DNR shall pay interest at a rate per annum equal to (i) the
                       ABR or (ii) LIBOR plus the Applicable Margin, as set forth in the DIP
                       Credit Agreement.

               b.      Letter of Credit Fees. DNR shall pay a fronting fee equal to 0.125% per
                       annum of the aggregate amount of outstanding DIP letters of credit. In
                       addition, a per annum fee equal to the Applicable Margin then in effect for
                       LIBOR borrowings will accrue on the aggregate face amount of outstanding
                       DIP Letters of Credit. Both fees are payable in arrears at the end of each
                       quarter and upon the termination of the DIP Facility.

               c.      Commitment Fees. DNR shall pay a fee in an amount computed on a daily
                       basis equal to the undrawn portion of the DIP loans multiplied by the
                       applicable unused commitment fee percentage, as set forth in the DIP Credit
                       Agreement, to accrue daily and be paid quarterly in arrears.

       77.     As set forth in the Banks Declaration, the Debtors believe that the interest and fees

to be paid under the DIP Facility are consistent with the market and are reasonable and appropriate,

particularly in light of the circumstances of these chapter 11 cases and the marketing process

undertaken, and represent the most favorable terms available to the Debtors. See Banks Decl. ¶ 21.

Importantly, the approximately $2.1 million in aggregate upfront, arrangement, and agency fees

on the DIP Facility constitutes only approximately 0.34 percent of the $614 million commitments

provided under the DIP Facility. See id. ¶ 20. Further, the Debtors anticipate saving approximately

$2 million in the proposed seven-week case (roughly $1.2 million per month) by reducing negative

carry through the roll up and repayment of prepetition amounts outstanding under the RBL

Facility. See id. After the payment of these fees, the Debtors will be approximately cost-

breakeven. See id.

       78.     These fees were the subject of arm’s-length and good-faith negotiations between

the Debtors and the DIP Lenders, are integral components of the overall terms of the DIP Facility,

and were required by the DIP Agent and the DIP Lenders as consideration for the extension of

postpetition financing and an exit facility and consensual use of Cash Collateral. See id. ¶ 21.

Over the course of multiple months, the Debtors’ and their advisors actively negotiated the terms

                                                45
       Case 20-33801 Document 37 Filed in TXSB on 07/31/20 Page 46 of 85




and provisions of the DIP Facility and Exit Facility on behalf of the Debtors. See id. Indeed, the

Debtors were able to negotiate a reduction of the fees and coupon rate included in the DIP Agent’s

original proposal, as well as other concessions, including certain conditions precedent associated

with the Exit Facility, certain covenants, and reporting requirements. See id. This process

culminated in the DIP Facility and Exit Facility. The Debtors do not believe that a financing

package is reasonably available to the Debtors with terms similar to those of the DIP Facility for

lower fees. Accordingly, the Court should authorize the Debtors to pay the interest and fees

provided under the DIP Facility Documents in connection with the DIP Facility.

V.     The DIP Agent and the DIP Lenders Should Be Afforded Good-Faith Protection
       under Section 364(e).

       79.     Section 364(e) of the Bankruptcy Code protects a good-faith lender’s right to

collect on loans extended to a debtor, and its right in any lien securing those loans, even if the

authority of the debtor to obtain such loans or grant such liens is later reversed or modified on

appeal. Section 364(e) of the Bankruptcy Code provides that:

               The reversal or modification on appeal of an authorization under this
               section [364 of the Bankruptcy Code] to obtain credit or incur debt,
               or of a grant under this section of a priority or a lien, does not affect
               the validity of any debt so incurred, or any priority or lien so granted,
               to an entity that extended such credit in good faith, whether or not
               such entity knew of the pendency of the appeal, unless such
               authorization and the incurring of such debt, or the granting of such
               priority or lien, were stayed pending appeal.

       80.     The DIP Facility is the result of (i) the Debtors’ reasonable and informed

determination that the DIP Lenders offered the most favorable terms on which to obtain vital

postpetition financing, and (ii) extensive arm’s-length, good-faith negotiations between

the Debtors and the DIP Secured Parties. The Debtors submit that the terms and conditions of

the DIP Facility are reasonable and appropriate under the circumstances, and the proceeds of

the DIP Facility will be used only for purposes that are permissible under the Bankruptcy Code.

                                                  46
       Case 20-33801 Document 37 Filed in TXSB on 07/31/20 Page 47 of 85




Further, the Debtors market-tested the terms of the DIP Facility before determining that the DIP

Facility provided the best terms available. Accordingly, the Court should find that the obligations

arising under the DIP Facility and other financial accommodations made to the Debtors have been

extended by the DIP Agent and the DIP Lenders in “good faith” within the meaning of

section 364(e) of the Bankruptcy Code and therefore the DIP Secured Parties are entitled to all of

the protections afforded thereby.

VI.    The Automatic Stay Should Be Modified on a Limited Basis.

       81.     The Interim DIP Order provides that the automatic stay provisions of section 362

of the Bankruptcy Code will be modified to allow the DIP Lenders to file any financing statements,

security agreements, notices of liens, and other similar instruments and documents in order to

validate and perfect the liens and security interests granted to them under the DIP Orders. The

proposed Interim DIP Order further provides that the automatic stay is modified to the extent

necessary to implement and effectuate the terms of the Interim DIP Order.

       82.     Stay modifications of this kind are ordinary and standard features of

debtor-in-possession financing arrangements, and, in the Debtors’ business judgment, are

reasonable and fair under the circumstances of these chapter 11 cases.

VII.   Failure to Obtain Immediate Interim Access to the DIP Facility and Cash Collateral
       Would Cause Immediate and Irreparable Harm.

       83.     Bankruptcy Rule 4001(b) provides that a final hearing on a motion to use cash

collateral pursuant to section 363 of the Bankruptcy Code may not be commenced earlier than

14 days after the service of such motion. Upon request, however, the court is empowered to

conduct an interim expedited hearing on the motion at which it may authorize a debtor to use cash

collateral to the extent necessary to avoid immediate and irreparable harm to a debtor’s estate. See

Bankruptcy Rule 4001(b)(2). Section 363(c)(3) of the Bankruptcy Code authorizes the court to


                                                47
       Case 20-33801 Document 37 Filed in TXSB on 07/31/20 Page 48 of 85




conduct a preliminary hearing and to authorize the use of cash collateral “if there is a reasonable

likelihood that the [debtor] will prevail at the final hearing under [section 363(e) of the Bankruptcy

Code].” 11 U.S.C. § 363(c)(3). Furthermore, the Complex Case Procedures provide that “on

motion by the debtors, a hearing . . . will routinely be conducted within three business days to

consider . . . cash collateral use[.]” Complex Case Procedures, § I, ¶ 20.

       84.     The Debtors require the continued use of the Cash Collateral. As of the Petition

Date, the Debtors’ total cash balance is approximately $167 million, all of which is encumbered

by prepetition liens. See Banks Decl. ¶ 8. The Debtors’ business is cash intensive, with significant

daily costs required to fund extraction operations and satisfy obligations to vendors and employees.

See Kvarda Decl. ¶ 10.

       85.     Prior to the Petition Date, Alvarez & Marsal North America, LLC (“A&M”),

advised and assisted the Debtors in evaluating the amount of funding that the Debtors will require

in these chapter 11 cases. See id. ¶ 8. The amount was derived from a cash-flow projection that

A&M and the Debtors’ management team developed from an analysis of the Debtors’ receipts and

disbursements during a 13-week projection period (the “DIP Budget,” attached as Exhibit 2 to the

Interim DIP Order). See id. The DIP Budget takes into account anticipated cash receipts and

disbursements and considers a number of factors, including required costs to maintain safe

operations, fees and interest expense associated with the DIP Facility, professional fees, and

required operational payments. See id. The DIP Budget presents a reasonable estimate of

the Debtors’ cash sources and needs during these chapter 11 cases. See id.

       86.     The Debtors are seeking limited relief to, among other things, refinance the loans

outstanding under the RBL Facility, satisfy payroll, pay suppliers, meet overhead, pay expenses

and billings related to the Debtors’ oil and gas properties, and make any other payments that are



                                                 48
       Case 20-33801 Document 37 Filed in TXSB on 07/31/20 Page 49 of 85




essential for the continued management, operation, and preservation of the Debtors’ business.

See id. ¶ 10. The ability to satisfy these expenses when due is essential to the Debtors’ continued

operation of their business during the pendency of these cases. See id.

       87.     Failure to obtain access to the DIP Facility and Cash Collateral may result in

immediate and irreparable harm to the Debtors and their stakeholders and may diminish the value

of the Debtors’ estates. See id. ¶ 14. Without approval of the DIP Facility and use of Cash

Collateral, the Debtors will be unable to continue to operate in the ordinary course or preserve and

maximize the value of their assets for the benefit of all parties in interest. See id. Accordingly,

pursuant to section 363(c)(3) of the Bankruptcy Code and Bankruptcy Rule 4001(b), the Debtors

request that the Court conduct an expedited hearing on this Motion, and enter the proposed Interim

DIP Order authorizing the Debtors to enter into the DIP Facility and use the Cash Collateral.

                                    Request for Final Hearing

       88.     Pursuant to Bankruptcy Rules 4001(b)(2) and 4001(c)(2), the Debtors request that

the Court set a date for the Final Hearing that is as soon as practicable, and fix the time and date

prior to the Final Hearing for parties to file objections to this Motion.

                                    Emergency Consideration

       89.     Pursuant to Bankruptcy Local Rule 9013-1(i), the Debtors respectfully request

emergency consideration of this Motion pursuant to Bankruptcy Rule 6003, which empowers a

court to grant relief within the first 21 days after the commencement of a chapter 11 case “to the

extent that relief is necessary to avoid immediate and irreparable harm.” The Debtors believe an

immediate and orderly transition into chapter 11 is critical to the viability of their operations and

that any delay in granting the relief requested could hinder the Debtors’ operations and cause

irreparable harm. The failure to receive the requested relief during the first 21 days of these

chapter 11 cases could disrupt the Debtors’ operations at this critical juncture and imperil

                                                  49
       Case 20-33801 Document 37 Filed in TXSB on 07/31/20 Page 50 of 85




the Debtors’ restructuring. The Debtors have satisfied the “immediate and irreparable harm”

standard of Bankruptcy Rule 6003 and, therefore, respectfully request that the Court approve the

relief requested herein on an emergency basis.

                        Waiver of Bankruptcy Rule 6004(a) and 6004(h)

       90.     To implement the foregoing successfully, the Debtors request that the Court enter

an order providing that notice of the relief requested herein satisfies Bankruptcy Rule 6004(a) and

that the Debtors have established cause to exclude such relief from the 14-day stay period under

Bankruptcy Rule 6004(h).

                                       Reservation of Rights

       91.     Nothing contained herein or any actions taken by the Debtors pursuant to any order

granting the relief requested by this Motion is intended or should be construed as: (a) an admission

as to the validity, priority, or amount of any particular claim against a Debtor entity; (b) a waiver

of the Debtors’ right to dispute any particular claim on any grounds; (c) a promise or requirement

to pay any particular claim; (d) an implication or admission that any particular claim is of a type

specified or defined herein or any order granting the relief requested by this Motion; (e) a request

or authorization to assume any agreement, contract, or lease pursuant to section 365 of

the Bankruptcy Code; (f) a waiver or limitation of the Debtors’ rights under the Bankruptcy Code

or any other applicable law; or (g) a concession by the Debtors or any other party-in-interest that

any liens (contractual, common law, statutory, or otherwise) satisfied pursuant to this Motion are

valid and the Debtors and all other parties-in-interest expressly reserve their rights to contest the

extent, validity, or perfection, or to seek avoidance of all such liens. If the Court grants the relief

sought herein, any payment made pursuant to the Court’s order is not intended and should not be




                                                  50
       Case 20-33801 Document 37 Filed in TXSB on 07/31/20 Page 51 of 85




construed as an admission as to the validity, priority, or amount of any particular claim or a waiver

of the Debtors’ or any other party-in-interest’s rights to subsequently dispute such claim.

                                              Notice

       92.     Notice of the hearing on the relief requested in this Motion will be provided by

the Debtors in accordance and compliance with Bankruptcy Rules 4001 and 9014, as well as

the Bankruptcy Local Rules, and is sufficient under the circumstances. Without limiting the

foregoing, due notice will be afforded, whether by facsimile, electronic mail, overnight courier or

hand delivery, to parties-in-interest, including: (a) the U.S. Trustee for the Southern District of

Texas; (b) the holders of the 50 largest unsecured claims against the Debtors (on a consolidated

basis); (c) JPMorgan Chase Bank, N.A., as administrative agent under the Debtors’ revolving

credit facility; (d) Vinson & Elkins LLP, as counsel to the administrative agent under the Debtors’

revolving credit facility (e) Wilmington Trust, N.A., as indenture trustee under the Debtors’

(i) 9.00% second lien secured notes due 2021, (ii) 9.250% second lien secured notes due 2022,

(iii) 7.50% second lien secured notes due 2024, (iv) 7.750% second lien secured notes due 2024,

and (v) 6.375% convertible notes due 2024; (f) Wilmington Trust, N.A., as successor indenture

trustee under the Debtors’ (i) 6.375% subordinated notes due 2021, (ii) 4.625% subordinated notes

due 2023, and (iii) 5.50% subordinated notes due 2022; (g) Paul, Weiss, Rifkind, Wharton &

Garrison LLP, as counsel to the ad hoc committee of second lien bondholders; (h) Akin Gump

Strauss Hauer & Feld LLP, as counsel to the ad hoc group of convertible bondholders; (i) the

United States Attorney’s Office for the Southern District of Texas; (j) the Internal Revenue

Service; (k) the United States Securities and Exchange Commission; (l) the Environmental

Protection Agency and similar state environmental agencies for states in which the Debtors

conduct business; (m) the state attorneys general for states in which the Debtors conduct business;



                                                 51
       Case 20-33801 Document 37 Filed in TXSB on 07/31/20 Page 52 of 85




and (n) any party that has requested notice pursuant to Bankruptcy Rule 2002. In light of the

nature of the relief requested, no other or further notice need be given.




                                                 52
           Case 20-33801 Document 37 Filed in TXSB on 07/31/20 Page 53 of 85




            WHEREFORE, the Debtors respectfully request that the Court enter the DIP Orders,

    granting the relief requested in this Motion and such other and further relief as is appropriate under

    the circumstances.

Houston, Texas
July 31, 2020

/s/ Matthew D. Cavenaugh
JACKSON WALKER L.L.P.                               KIRKLAND & ELLIS LLP
Matthew D. Cavenaugh (TX Bar No. 24062656)          KIRKLAND & ELLIS INTERNATIONAL LLP
Vienna F. Anaya (TX Bar No. 24091225)               Joshua A. Sussberg, P.C. (pro hac vice admission pending)
Victoria Argeroplos (TX Bar No. 24105799)           Christopher J. Marcus, P.C. (pro hac vice admission
                                                    pending)
1401 McKinney Street, Suite 1900                    Rebecca Blake Chaikin (pro hac vice admission pending)
Houston, Texas 77010                                601 Lexington Avenue
Telephone:     (713) 752-4200                       New York, New York 10022
Facsimile:     (713) 752-4221                       Telephone:      (212) 446-4800
Email:         mcavenaugh@jw.com                    Facsimile:      (212) 446-4900
               vanaya@jw.com                        Email:          joshua.sussberg@kirkland.com
               vargeroplos@jw.com                                   christopher.marcus@kirkland.com
                                                                    rebecca.chaikin@kirkland.com
Proposed Co-Counsel to the Debtors
and Debtors in Possession                           -and-

                                                   David L. Eaton (pro hac vice admission pending)
                                                   300 North LaSalle Street
                                                   Chicago, Illinois 60654
                                                   Telephone: (312) 862-2000
                                                   Facsimile:       (312) 862-2200
                                                   Email:           david.eaton@kirkland.com

                                                    Proposed Co-Counsel to the Debtors
                                                    and Debtors in Possession
       Case 20-33801 Document 37 Filed in TXSB on 07/31/20 Page 54 of 85




                                     Certificate of Accuracy

        I certify that the foregoing statements are true and accurate to the best of my knowledge.
This statement is being made pursuant to Local Rule 9013-1(i).


                                                      /s/ Matthew D. Cavenaugh
                                                      Matthew D. Cavenaugh




                                     Certificate of Service

        I certify that on July 31, 2020, I caused a copy of the foregoing document to be served
by the Electronic Case Filing System for the United States Bankruptcy Court for the Southern
District of Texas.

                                                      /s/ Matthew D. Cavenaugh
                                                      Matthew D. Cavenaugh
Case 20-33801 Document 37 Filed in TXSB on 07/31/20 Page 55 of 85




                            Exhibit A

                        Banks Declaration
             Case 20-33801 Document 37 Filed in TXSB on 07/31/20 Page 56 of 85




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

                                                                    )
    In re:                                                          )     Chapter 11
                                                                    )
                                                   1
    DENBURY RESOURCES INC., et al.,                                 )     Case No. 20-33801 (DRJ)
                                                                    )
                                       Debtors.                     )     (Joint Administration Requested)
                                                                    )     (Emergency Hearing Requested)

                DECLARATION OF BRENT BANKS IN SUPPORT OF THE
            DEBTORS’ EMERGENCY MOTION FOR ENTRY OF INTERIM AND
            FINAL ORDERS (I) AUTHORIZING THE DEBTORS TO (A) OBTAIN
           POSTPETITION FINANCING SECURED BY SENIOR PRIMING LIENS
       AND (B) USE CASH COLLATERAL, (II) GRANTING LIENS AND PROVIDING
        SUPERPRIORITY ADMINISTRATIVE EXPENSE STATUS, (III) GRANTING
          ADEQUATE PROTECTION, (IV) MODIFYING THE AUTOMATIC STAY,
     (V) SCHEDULING A FINAL HEARING, AND (VI) GRANTING RELATED RELIEF


             I, Brent Banks, hereby declare under penalty of perjury as follows:

             1.     I submit this declaration (this “Declaration”) in support of the Debtors’ Emergency

Motion for Entry of Interim and Final Orders (I) Authorizing the Debtors to (A) Obtain

Postpetition Financing Secured by Senior Priming Liens and (B) Use Cash Collateral,

(II) Granting Liens and Providing Superpriority Administrative Expense Status, (III) Granting

Adequate Protection, (IV) Modifying the Automatic Stay, (V) Scheduling a Final Hearing, and




1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, include: Denbury Resources Inc. (7835); Denbury Air, LLC (7621); Denbury Brookhaven Pipeline
      Partnership, LP (6322); Denbury Brookhaven Pipeline, LLC (6471); Denbury Gathering & Marketing, Inc.
      (6150); Denbury Green Pipeline-Montana, LLC (6443); Denbury Green Pipeline-North Dakota, LLC (7725);
      Denbury Green Pipeline-Riley Ridge, LLC (2859); Denbury Green Pipeline-Texas, LLC (2301); Denbury Gulf
      Coast Pipelines, LLC (0892); Denbury Holdings, Inc. (1216); Denbury Onshore, LLC (7798); Denbury Operating
      Company (7620); Denbury Pipeline Holdings, LLC (0190); Denbury Thompson Pipeline, LLC (0976); Encore
      Partners GP Holdings, LLC (N/A); Greencore Pipeline Company, LLC (9605); Plain Energy Holdings, LLC
      (0543). The location of Debtor Denbury Resources Inc.’s principal place of business and the Debtors’ service
      address in these chapter 11 cases is 5320 Legacy Drive Plano, Texas 75024.
        Case 20-33801 Document 37 Filed in TXSB on 07/31/20 Page 57 of 85



                                                             2
(VII) Granting Related Relief (the “DIP Motion”), which seeks approval of the Debtors’ senior

secured superpriority revolving debtor-in-possession credit facility in an aggregate principal
                                                    3
amount of $615 million (the “DIP Facility”) and the consensual use of cash collateral (the “Cash

Collateral”).

        2.       Except where specifically noted, the statements in this Declaration are based on:

(a) my personal knowledge, belief, or opinion; (b) information I have learned from my review of

relevant documents or received from the Debtors’ employees or advisors and/or employees of

Evercore Group L.L.C. (“Evercore”) working directly with me or under my supervision, direction,

or control; or (c) from the Debtors’ books and records maintained in the ordinary course of their

businesses.

        3.       I am not being compensated for this testimony other than through payments

expected to be received by Evercore as a professional proposed to be retained by the Debtors; none

of those payments are specifically payable on account of this testimony. If called upon to testify,

I could and would testify competently to the facts set forth in this Declaration. I am authorized to

submit this Declaration on behalf of the Debtors.

                             Professional Background and Qualifications

        4.       I am a Managing Director at Evercore, a financial advisory and investment banking

firm with offices around the world.              Evercore has expertise in domestic and cross-border

restructurings, mergers and acquisitions, raising debt and equity capital, and other financial




2
    Capitalized terms used but not defined herein have the meanings given to such terms in the DIP Motion or the
    proposed interim order attached thereto (the “Interim DIP Order”).
3
    The material terms of the DIP Facility are set forth in detail in the DIP Motion. For the avoidance of doubt, any
    description of the DIP Facility herein or in the DIP Motion is qualified in its entirety by reference to the DIP
    Facility Documents.

                                                         2
       Case 20-33801 Document 37 Filed in TXSB on 07/31/20 Page 58 of 85




advisory services. Evercore has served as an experienced bankruptcy and restructuring advisor to

debtors and creditors in a variety of industries.

       5.      I have approximately twelve years of financial advisory experience, including ten

years of experience advising debtors and creditors on a wide variety of recapitalization and

restructuring transactions. My experience includes procuring, structuring, and negotiating debtor-

in-possession financing facilities across a broad range of industries. I have been involved in

numerous restructurings, including, among others, Alion Science & Technology, Boart Longyear,

Bonavista Energy, California Resources, Catalina Marketing, Claire’s, Evergreen Aviation,

Frontier Communications, Jack Entertainment, Jupiter Resources, Keystone Automotive,

McDermott International, Neuberger Berman, Serta Simmons Bedding, SunEdison, Targus, Ultra

Petroleum, and W.R. Grace.

       6.      Prior to joining Evercore in 2017, I was a Vice President in Goldman Sachs’ debt

advisory and restructuring practice. Prior to joining Goldman Sachs in 2010, I was a Senior

Associate in the financial services group at Ernst & Young LLP. I received a BS and MSA in

accounting from Wake Forest University. I am also a Chartered Financial Analyst. I am principally

responsible for overseeing Evercore’s day-to-day activities in these chapter 11 cases.

                                        Evercore Retention

       7.      On March 26, 2020, the Debtors engaged Evercore to act as their investment banker

and financial advisor in connection with the Debtors’ restructuring initiatives.         Since its

engagement, Evercore has worked closely with the Debtors’ management team, creditors, and

other professionals and advisors in exploring various strategic and financial alternatives and

otherwise assisting in the Debtors’ restructuring efforts, including: (a) engaging with creditors

across the Debtors’ capital structure; (b) assisting the Debtors with numerous creditor

presentations focused on the Debtors’ business plan and key initiatives; (c) negotiating with and
                                                    3
       Case 20-33801 Document 37 Filed in TXSB on 07/31/20 Page 59 of 85




evaluating multiple restructuring proposals from the Debtors’ secured lenders; (d) assisting

the Debtors with soliciting, negotiating, and documenting the DIP Facility; (e) performing a

valuation analysis of the Debtors; (f) advising and assisting the Debtors in negotiating the terms

of a restructuring framework embodied in the Debtors’ restructuring support agreement

(the “Restructuring Support Agreement”); and (g) most recently, preparing for the commencement

of these chapter 11 cases. As a result of its active engagement in these processes, Evercore is now

familiar with the Debtors’ financial affairs, debt structure, business operations, capital structure,

key stakeholders, financing documents, and related matters.

                           The Debtors’ Immediate Liquidity Needs

       8.      I understand that, as of the Petition Date, the Debtors’ total cash balance is

approximately $167 million, all of which is encumbered by pre-petition liens. While this cash

position may be sufficient (assuming the Pre-Petition RBL Secured Parties’ consent to use their

Cash Collateral) to operate the business and to fund these chapter 11 cases on the timeline proposed

by the Debtors, the Debtors sought an efficient form of financing that would ensure the Debtors

are able to (i) retain access to favorable capital commitments to minimize the costs of financing

these chapter 11 cases and (ii) obtain the greatest amount of capital at the lowest cost of capital

reasonably available to fund the Debtors on a postpetition basis.

       9.      Evercore has assisted the Debtors over the past several months in evaluating

potential financing alternatives. Among other things, Evercore has worked closely with the

Debtors, their management, and their other advisors to evaluate the cash requirements necessary

to continue operating the Debtors’ business as a going concern. Based on this work, the Debtors

determined, in consultation with Evercore, that procuring financing at the start of these chapter 11

cases is in the best interest of the Debtors, minimizing the cost of these chapter 11 cases and



                                                 4
       Case 20-33801 Document 37 Filed in TXSB on 07/31/20 Page 60 of 85




ensuring that the reorganized Debtors will have access to the lowest-cost capital reasonably

available to fund the go-forward business.

       10.     Evercore reviewed the 13-week cash flow forecast prepared by the Debtors and

Alvarez & Marsal North America, LLC, the Debtors’ proposed restructuring advisor, which takes

into account anticipated cash receipts and disbursements during a 13-week projection period and

considers a number of factors, including required costs to maintain safe operations, fees and

interest expense associated with the DIP Facility, professional fees, and required operational

payments. Based on these forecasts and discussions with the Debtors’ management and other

advisors, I believe that while it would be possible to administer the Debtors’ chapter 11 estates,

operate the Debtors’ business in the ordinary course, and pay administrative costs during these

chapter 11 cases solely through the use of Cash Collateral on the Debtors’ proposed schedule, it

would be prudent for the Debtors to secure access to additional capital commitments in excess of

the Debtors’ cash balance to insure against future events that could increase the Debtors’

administrative expenses or reduce the Debtors’ expected revenue, including a prolonged timeline

for these chapter 11 cases or an unexpected downturn in commodity prices.

       11.     As a result, I believe that the DIP Facility is beneficial to the Debtors’ ability to

administer these chapter 11 cases and beneficial to the estate.

                            The Debtors’ Efforts to Secure DIP Financing

       12.     In light of the Debtors’ overleveraged capital structure, beginning in late April

2020, the Debtors and their advisors commenced discussions with an ad hoc committee of holders

of the Debtors’ second lien notes (the “Second Lien Ad Hoc Committee”) regarding the terms of

a value-maximizing, comprehensive restructuring. Concurrently, the Debtors began negotiating

the terms of a debtor-in-possession credit facility and exit financing with the Pre-Petition RBL

Secured Parties. These discussions coalesced around a $615 million senior secured debtor-in-
                                                 5
       Case 20-33801 Document 37 Filed in TXSB on 07/31/20 Page 61 of 85




possession revolving credit facility that will roll into a new, senior secured revolving exit credit

facility with initial availability thereunder of up to $615 million, subject to a borrowing base to be

set forth in the exit facility documents and on such other terms and conditions as set forth therein.

       13.     The DIP Facility is the product of good-faith negotiations with the DIP Lenders and

is an essential component of the Debtors’ Restructuring Support Agreement, which was signed by

the vast majority of the Debtors’ prepetition lenders—documenting their support for the Debtors’

proposed Plan and the restructuring transaction contemplated therein. I believe that the DIP

Facility will provide comfort to the Debtors’ vendors, suppliers, royalties and working interest

holders, customers, and employees that the Debtors will be able to continue to meet their

commitments during and after these chapter 11 cases and will enable the Debtors to pursue their

restructuring goals in a manner that maximizes the value of the Debtors’ estates. The DIP Facility

allows the Debtors, among other things, to continue to enter into commodity hedges, which would

not have been available to the Debtors using cash collateral to fund these cases. As a result of this

flexibility, the Debtors remain able to manage commodity price risk through the pendency of the

cases and also mitigate risk associated with entering into significant levels of mandatory,

prescribed hedging that are becoming the market norm in RBL exit conditions. Finally, the DIP

Facility provides the Debtors with committed financing for an exit facility, which is particularly

important to secure now in light of uncertain and tumultuous market conditions caused by the

COVID-19 pandemic. There is a substantial risk of an adverse change in the financial markets or

the occurrence of other circumstances, which might create obstacles to the Debtors’ emergence

from chapter 11. Absent the commitment of the Pre-Petition RBL Lenders to fund the Exit

Facility, the Debtors may otherwise be unable to secure the exit financing needed to ensure the




                                                  6
       Case 20-33801 Document 37 Filed in TXSB on 07/31/20 Page 62 of 85




Debtors have sufficient liquidity upon emergence to continue operations in the ordinary course

and effectuate their go-forward business plan.

        14.     It is my belief, based on my experience, current market conditions, the Debtors’

circumstances, and my participation in the negotiations around the DIP Facility and the broader

restructuring transaction, that the DIP Facility represents the best option reasonably available to

address the Debtors’ liquidity needs and that the terms and conditions of the DIP Facility are

reasonable and appropriate, in the best interests of the Debtors’ estates, and should be approved

on the terms and conditions described in the DIP Motion. As detailed below, I believe that the

economic terms of the proposed DIP Facility are within the range of comparable post-petition

financing facilities in recent years.

                              The DIP Facility Should Be Approved

        A.      Alternative Sources of Financing Are Not Reasonably Available to the Debtors.

        15.     The Debtors have pursued a prudent liability management strategy in recent years.

In the face of adverse market conditions, the Debtors have taken substantial steps to streamline

operations and implement cost-savings initiatives. In 2018 and 2019 alone, the Debtors completed

eight significant deleveraging transactions. Despite the Debtors’ remarkable prepetition efforts, it

became evident after March 2020 that a substantial balance sheet deleveraging is necessary to

allow the Debtors to withstand the current commodity price volatility and the impact of the

COVID-19 pandemic.

        16.     Notably, unlike many other independent oil and gas companies, the Debtors came

to the responsible decision to file for chapter 11 prior to fully utilizing their revolver or pursuing a

costly financing to extend runway at the expense of other constituencies in the capital structure.

Specifically, the Debtors had only drawn approximately $65 million on the RBL Facility (utilizing

just over 10% of the facility) prior to drawing the maximum amount available under the RBL

                                                   7
       Case 20-33801 Document 37 Filed in TXSB on 07/31/20 Page 63 of 85




Facility in late June. As a consequence, and given the high quality of the Debtors’ assets and the

willingness of the Debtors’ junior creditors to fully equitize all outstanding bond debt, the Debtors

were able to negotiate one of the more attractively priced and structured facilities I have seen in

the market—no small feat given the current underwriting environment, where banks are becoming

far more selective in their lending processes, particularly in industries such as oil and gas.

       17.     To ensure that the Debtors had access to the best financing option reasonably

available, simultaneously with the negotiations with the Pre-Petition RBL Secured Parties,

Evercore initiated a third-party marketing process for debtor-in-possession financing. As part of

this process, Evercore reached out to ten sources of financing outside the Debtors’ capital structure,

including four commercial banks and six institutional lenders. All parties contacted by Evercore

declined to provide an offer for financing. Ultimately, many of the parties reported that they were

unwilling to extend financing to the Debtors due to a number of factors, including their

unwillingness to provide unsecured financing or financing secured by junior liens, the prospect of

a priming fight with the Debtors’ Pre-Petition RBL Secured Parties, unwillingness to provide an

RBL, and the volatile state of the oil and gas industry. I therefore do not believe that workable

alternative sources of financing with terms better than those of the DIP Facility are presently

available to the Debtors.

       18.     As further evidence that the Debtors have obtained the best financing arrangement

reasonably available, the Second Lien Ad Hoc Committee, which will ultimately own a significant

equity interest in the Reorganized Debtors, also reviewed and provided input to the negotiations

of the terms of the DIP Facility and Exit Facility.




                                                  8
       Case 20-33801 Document 37 Filed in TXSB on 07/31/20 Page 64 of 85




       B.      The Fees and Milestones Provided in Connection with the DIP Facility Are
               Reasonable.

       19.     I understand that the Debtors have agreed, subject to Court approval, to pay certain

fees to the DIP Lenders pursuant to the DIP Facility Documents as consideration for the extension

of postpetition financing. Specifically, the Debtors have agreed to pay an arrangement fee and an

agency fee to the DIP Agent plus an upfront fee and commitment fee to the DIP Lenders.

       20.     Importantly, the approximately $2.1 million in aggregate upfront, arrangement, and

agency fees on the DIP Facility constitutes only approximately 0.34 percent of the $614 million

commitments provided under the DIP Facility. Further, as discussed below, the Debtors anticipate

interest savings of approximately $2 million in the proposed seven-week case (roughly

$1.2 million per month) by reducing negative carry through the roll up and repayment of

prepetition amounts outstanding under the RBL Facility. After the payment of these fees,

the Debtors will be approximately cost-breakeven. Although it is not our current expectation, if

the chapter 11 cases take longer than the proposed seven-week timeline, the $1.2 million of savings

per month will continue to inure to the benefit of the estate (as an example, a nine-month case

would yield $8 million of savings net of fees). It is my belief that the Debtors would be required

to seek an exit facility to fund the operations of the business regardless of whether they used cash

collateral or a DIP facility to fund these chapter 11 cases, and that the upfront fees and arrangement

fees would be similar in either scenario.

       21.     These fees were the subject of arm’s-length and good-faith negotiations between

the Debtors and the DIP Lenders, are integral components of the overall terms of the DIP Facility,

and were required by the DIP Agent and the DIP Lenders as consideration for the extension of

postpetition financing and an Exit Facility and consensual use of Cash Collateral. Over the course

of multiple months, my team and I, along with the Debtors’ other advisors, actively negotiated the


                                                  9
         Case 20-33801 Document 37 Filed in TXSB on 07/31/20 Page 65 of 85




terms and provisions of the DIP Facility and Exit Facility on behalf of the Debtors. Indeed, the

Debtors were able to negotiate a reduction of the fees and coupon rate included in the DIP Agent’s

original proposal, as well as other concessions, including certain conditions precedent associated

with the Exit Facility, certain covenants, and reporting requirements. This process culminated in

the DIP Facility and Exit Facility. I do not believe that a financing package is reasonably available

to the Debtors with terms similar to those of the DIP Facility for lower fees. Accordingly, I believe

that paying these fees is reasonable and necessary under the circumstances of these chapter 11

cases.

         22.   The DIP Facility Documents also contain certain milestones that the Debtors must

meet throughout their chapter 11 cases. Specifically, these milestones include:

               a.      on the Petition Date, filing of a motion seeking approval of the DIP Facility;

               b.      entry of the Interim DIP Order within three (3) business days of the Petition
                       Date;

               c.      entry of the Confirmation Order no later than September 6, 2020;

               d.      entry of the Final DIP Order within thirty-five (35) calendar days of the
                       Petition Date; and

               e.      no later than fourteen (14) calendar days after entry of the Confirmation
                       Order, the occurrence of the effective date of the Plan and the discharge of
                       the DIP Obligations.

         23.   Failure to meet such milestones would constitute an event of default under the DIP

Credit Agreement.     These milestones were negotiated at arm’s-length and are an integral

component of both the DIP Facility and the broader set of transactions contemplated by

the Restructuring Support Agreement. I have reviewed these milestones, and I believe that they

are appropriate under the circumstances, reasonably achievable, and will permit sufficient time to

effectuate the restructuring contemplated by the terms of the Restructuring Support Agreement.



                                                 10
       Case 20-33801 Document 37 Filed in TXSB on 07/31/20 Page 66 of 85




       24.     I believe that the fees and milestones associated with the DIP Facility are the result

of extensive good-faith and arm’s-length negotiations between the Debtors and the DIP Lenders

and are an integral component of the DIP Facility and consensual use of Cash Collateral. Any

failure to receive approval thereof may cause a termination of the DIP Facility, thereby

jeopardizing the potential for the Debtors to successfully restructure.

       C.      The Refinancing of the Obligations Under the RBL Facility Is Appropriate.

       25.     The DIP Facility contemplates a “roll-up” of all outstanding prepetition letters of

credit issued by any Pre-Petition RBL Lender and all loans outstanding under the RBL Facility

(other than $1 million) held by any Pre-Petition RBL Lender with $185 million of the principal

amount of the outstanding loans rolled into the DIP Facility upon entry of the Interim DIP Order.

I believe the proposed roll-up is justified under the circumstances.

       26.     Prior to the Petition Date, the Debtors defensively drew down on the RBL Facility

as a preventive measure to hedge against the possibility that the Debtors would not be able to

obtain DIP financing or an exit facility in light of current market conditions. Prior to making the

$200 million defensive draw, the Debtors had drawn approximately $65 million under the RBL

Facility. With a DIP-to-exit facility in hand, the Debtors can confidently use up to $147 million

of that Cash Collateral to pay down the RBL Facility and roll that amount into the DIP-to-Exit

Facility. Repaying up to $147 million of the approximately $230 million drawn under the RBL

Facility upon entry of the Interim DIP Order will allow the Debtors to eliminate a substantial

amount of negative carry on interest. The Debtors will only be required to pay a fee of 0.34% to

secure the DIP Facility with significant availability and the flexibility to repay the drawn portion

of the RBL with excess cash on hand. Following paydown, the Debtors will be required to pay an

undrawn commitment fee of 0.50% as compared to the all-in rate of approximately 7.50% if

$230 million remains drawn under the prepetition RBL Facility. Accordingly, the roll-up will
                                                 11
       Case 20-33801 Document 37 Filed in TXSB on 07/31/20 Page 67 of 85




offset fees associated with the DIP, or if timing slips for unforeseen reasons, will result in

significant savings for the Debtors’ estates.

       27.     Further, the Pre-Petition RBL Secured Parties are oversecured. The overwhelming

majority of that value is derived from the Debtors’ crude developed and producing reserves, which

constitute collateral under the RBL Facility. The DIP Facility’s proposed repayment feature

therefore affects the timing, but not the amount, of the Pre-Petition RBL Secured Parties’ recovery

of principal amounts owed while also minimizing interest costs for the Debtors.

       28.     I understand that roll-ups and repayments of prepetition debt have been approved

in a variety of cases. The roll-up is an essential feature of the DIP Facility that actually benefits

the Debtors’ estates given the associated cost-savings. Based on the foregoing, it is my belief that

the DIP Facility represents the best option reasonably available to address the Debtors’ liquidity

needs and that the terms and conditions of the DIP Facility are reasonable and appropriate under

the circumstances.

                                      Need for Interim Relief

       29.     The Debtors require cash to fund these chapter 11 cases, continue operations in the

ordinary course, and satisfy obligations to vendors and employees. As such, entering into the DIP

Facility is critical to ensuring the Debtors are able to retain access to favorable capital

commitments, avoid a Cash Collateral dispute, and minimize the costs of financing these

chapter 11 cases. Absent interim approval of the DIP Facility and the associated roll-up, the

Debtors could potentially incur costs on amounts currently borrowed under the RBL Facility in

excess of the fees contemplated under the DIP Facility, would have less certainty as to the

availability of excess funding above the current cash balance to withstand an unexpectedly longer

process, and could put the Exit Facility at risk.



                                                    12
       Case 20-33801 Document 37 Filed in TXSB on 07/31/20 Page 68 of 85




                                            Conclusion

       30.     I believe that, given the inability to find third-party debtor-in-possession financing

and the extensive good faith and arm’s length negotiations in respect of the DIP Facility, the terms

of the DIP Facility are reasonable and appropriate. The DIP Facility is an integral part of

the Restructuring Support Agreement and the Plan, which will eliminate all of the Debtors’

$2.1 billion of bond debt from the Debtors’ balance sheet.           I also believe that, based on

the Debtors’ projections, the proposed DIP Facility will provide the Debtors with the necessary

liquidity to effectively run their chapter 11 process and avoid a potential liquidation.




                                                 13
       Case 20-33801 Document 37 Filed in TXSB on 07/31/20 Page 69 of 85




       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing

statements are true and correct to the best of my knowledge, information, and belief.

 Dated: July 30, 2020                             /s/ Brent Banks
                                                  Brent Banks
                                                  Managing Director
                                                  Evercore Group L.L.C.

                                                  Proposed Investment Banker and Financial
                                                  Advisor to the Debtors
Case 20-33801 Document 37 Filed in TXSB on 07/31/20 Page 70 of 85




                            Exhibit B

                        Kvarda Declaration
             Case 20-33801 Document 37 Filed in TXSB on 07/31/20 Page 71 of 85




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

                                                                    )
    In re:                                                          )     Chapter 11
                                                                    )
    DENBURY RESOURCES INC., et al., 1                               )     Case No. 20-33801 (DRJ)
                                                                    )
                                       Debtors.                     )     (Joint Administration Requested)
                                                                    )     (Emergency Hearing Requested)

               DECLARATION OF MATT KVARDA IN SUPPORT OF THE
            DEBTORS’ EMERGENCY MOTION FOR ENTRY OF INTERIM AND
            FINAL ORDERS (I) AUTHORIZING THE DEBTORS TO (A) OBTAIN
           POSTPETITION FINANCING SECURED BY SENIOR PRIMING LIENS
       AND (B) USE CASH COLLATERAL, (II) GRANTING LIENS AND PROVIDING
        SUPERPRIORITY ADMINISTRATIVE EXPENSE STATUS, (III) GRANTING
          ADEQUATE PROTECTION, (IV) MODIFYING THE AUTOMATIC STAY,
     (V) SCHEDULING A FINAL HEARING, AND (VI) GRANTING RELATED RELIEF


             I, Matt Kvarda, hereby declare under penalty of perjury as follows:

             1.     I am a Managing Director at Alvarez & Marsal North America, LLC (together with

employees of its affiliates (all of which are wholly-owned by its parent company and employees),

it wholly owned subsidiaries, and independent contractors, “A&M”), a restructuring advisory

services firm with numerous offices throughout the world. A&M has been engaged as the

restructuring advisor to the above-captioned debtors and debtors-in-possession (collectively,

the “Debtors”) since early May 2020.




1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, include: Denbury Resources Inc. (7835); Denbury Air, LLC (7621); Denbury Brookhaven Pipeline
      Partnership, LP (6322); Denbury Brookhaven Pipeline, LLC (6471); Denbury Gathering & Marketing, Inc.
      (6150); Denbury Green Pipeline-Montana, LLC (6443); Denbury Green Pipeline-North Dakota, LLC (7725);
      Denbury Green Pipeline-Riley Ridge, LLC (2859); Denbury Green Pipeline-Texas, LLC (2301); Denbury Gulf
      Coast Pipelines, LLC (0892); Denbury Holdings, Inc. (1216); Denbury Onshore, LLC (7798); Denbury Operating
      Company (7620); Denbury Pipeline Holdings, LLC (0190); Denbury Thompson Pipeline, LLC (0976); Encore
      Partners GP Holdings, LLC (N/A); Greencore Pipeline Company, LLC (9605); Plain Energy Holdings, LLC
      (0543). The location of Debtor Denbury Resources Inc.’s principal place of business and the Debtors’ service
      address in these chapter 11 cases is 5320 Legacy Drive, Plano, Texas 75024.
        Case 20-33801 Document 37 Filed in TXSB on 07/31/20 Page 72 of 85




        2.       I am generally familiar with the Debtors’ day-to-day operations, business, and

financial affairs. I submit this declaration (this “Declaration”) in support of the relief requested in

the Debtors’ Emergency Motion for Entry of Interim and Final Orders (I) Authorizing the Debtors

to (A) Obtain Postpetition Financing Secured by Senior Priming Liens and (B) Use Cash

Collateral, (II) Granting Liens and Providing Superpriority Administrative Expense Status,

(III) Granting Adequate Protection, (IV) Modifying the Automatic Stay, (V) Scheduling a Final

Hearing, and (VI) Granting Related Relief (the “DIP Motion”) 2 which seeks approval the Debtors’

senior secured superpriority revolving debtor-in-possession credit facility in an aggregate principal
                                                          3
amount of $615 million (the “DIP Facility”)                   and the consensual use of cash collateral

(the “Cash Collateral”).

        3.       Except where specifically noted, the statements in this Declaration are based on:

(a) my personal knowledge, belief, or opinion; (b) information I have received from the Debtors’

employees or advisors and/or employees of A&M working directly with me or under my

supervision, direction, or control; or (c) from the Debtors’ books and records maintained in the

ordinary course of their businesses. I am not being specifically compensated for this testimony

other than through payments received by A&M as a professional retained by the Debtors. If called

upon to testify, I could and would testify competently to the facts set forth in this Declaration. I

am authorized to submit this Declaration on behalf of the Debtors.




2
    Capitalized terms used but not defined herein have the meanings given to such terms in the DIP Motion or the
    proposed interim order attached thereto (the “Interim DIP Order”).

3
    The material terms of the DIP Facility are set forth in detail in the DIP Motion. For the avoidance of doubt, any
    description of the DIP Facility herein or in the DIP Motion is qualified in its entirety by reference to the DIP
    Facility Documents.


                                                         2
       Case 20-33801 Document 37 Filed in TXSB on 07/31/20 Page 73 of 85




                                Background and Qualifications

       4.      I am a Managing Director at A&M, a restructuring advisory services firm

specializing in interim management, crisis management, turnaround consulting, operational due

diligence, creditor advisory services, and financial and operational restructuring.     Since its

inception in 1981, A&M has been a global provider of turnaround advisory services to companies

in crisis or those in need of performance improvement in specific financial and operational areas.

A&M’s debtor advisory services have included a wide range of activities targeted at stabilizing

and improving a company’s financial position, including developing or validating forecasts,

business plans and related assessments of a business’s strategic position; monitoring and managing

cash, cash flow and supplier relationships; assessing and recommending cost reduction strategies;

and designing and negotiating financial restructuring packages.

       5.      I have a Master of Business Administration from the University of California at

Los Angeles (the UCLA Anderson School of Management). I am also a Certified Insolvency and

Restructuring Advisor. I have more than 27 years of restructuring experience both as a principal

and advisor helping clients with negotiation of capital market solutions, contingency planning,

case management, management of liquidity, and the design of crisis communication and vendor

management programs. I have also led and implemented a myriad of restructuring transactions—

including 363 sales and recapitalization transactions.        Some notable, publicly-disclosed

restructuring assignments that I have been involved with include Penn Virginia Corporation,

Breitburn Energy Partners, and Arcapita Bank B.S.C. I am principally responsible for overseeing

the day-to-day activities of the A&M deal team.

       6.      Since May 4, 2020, A&M has worked closely with the Debtors’ management team

and other professionals in assisting with the numerous requirements of these chapter 11 cases. As

a result of A&M’s active engagement, I, along with other members of the A&M team, have


                                                  3
         Case 20-33801 Document 37 Filed in TXSB on 07/31/20 Page 74 of 85




developed significant relevant experience and expertise regarding the Debtors and the unique

circumstances of this case.

                                 The Debtors’ Liquidity Needs

         7.    In advance of the Petition Date, the Debtors undertook an analysis of how much

postpetition financing and liquidity would be required to operate the Debtors’ business and pay

administrative costs during these chapter 11 cases. I understand that, as of the Petition Date, the

Debtors’ total cash balance is approximately $167 million, all of which is encumbered by pre-

petition liens. While this cash position may be sufficient (assuming the Pre-Petition RBL Secured

Parties’ consent to use their Cash Collateral) to operate the business and to fund these chapter 11

cases on the timeline proposed by the Debtors, the Debtors sought an efficient form of financing

that would ensure the Debtors are able to (a) retain access to favorable capital commitments to

minimize the costs of financing these chapter 11 cases and (b) obtain the greatest amount of capital

at the lowest cost of capital reasonably available to fund the Debtors on a post-petition basis.

Accordingly, without access to the DIP Facility and Cash Collateral, the Debtors would lack

adequate liquidity to consummate a restructuring through chapter 11.

         8.    Since A&M’s appointment as the Debtors’ restructuring advisor, I have worked

closely with the Debtors’ management team and other advisors to evaluate the Debtors’ liquidity

and cash needs, including preparation for a potential chapter 11 filing. A&M advised and assisted

the Debtors in evaluating the amount of funding that the Debtors will require in these chapter 11

cases.   The amount was derived from a cash-flow projection that A&M and the Debtors’

management team developed from an analysis of the Debtors’ receipts and disbursements during

a 13-week projection period (the “DIP Budget,” attached as Exhibit 2 to the Interim DIP Order).

The DIP Budget takes into account anticipated cash receipts and disbursements and considers a

number of factors, including required costs to maintain safe operations, fees and interest expense


                                                 4
       Case 20-33801 Document 37 Filed in TXSB on 07/31/20 Page 75 of 85




associated with the DIP Facility, professional fees, and required operational payments. Based on

my experience in prior bankruptcy cases, my familiarity with the Debtors, and extensive

discussions with the Debtors’ management team and advisors, including a team from A&M acting

under my supervision, the DIP Budget presents a reasonable estimate of the Debtors’ cash sources

and needs during these chapter 11 cases.

       9.      Additionally, I have worked with the members of the Debtors’ management team

and the Debtors’ advisors to assist in arm’s-length negotiations regarding postpetition financing.

Since A&M’s retention, the Debtors have been engaged in nearly constant discussions on potential

economic and structural financing terms.

       10.     The Debtors’ business is cash intensive. Although the Debtors have paused new

drilling, the Debtors still face significant costs related to maintaining extraction operations and

running the corporate enterprise, including: satisfying obligations to employees, customers,

suppliers, and vendors; paying expenses pursuant to joint operating agreements for properties

operated by the Debtors; satisfying joint interest billings for properties where the Debtors are

non-operating working interest owners; paying royalties; maintaining the safety of their pipeline

and drilling operations; and making any other payments that are essential for the continued

management, operation, and preservation of the Debtors’ business and assets. The ability to satisfy

these expenses when due is essential to the Debtors’ continued operation of their business during

the pendency of these cases.

       11.     Significant availability under the RBL Facility enabled the Debtors to defensively

draw down the RBL Facility by an incremental amount of approximately $200 million prior to the

Petition Date, resulting in an available cash balance of approximately $167 million as of

the Petition Date. This draw likely provides the Debtors with sufficient liquidity to sustain

operations and fund the expenses of these chapter 11 cases on the prepack timeline proposed by

                                                5
       Case 20-33801 Document 37 Filed in TXSB on 07/31/20 Page 76 of 85




the Debtors (which assumes an emergence from bankruptcy by mid-September 2020); however,

the carrying costs associated with these prepetition borrowings are significant (approximately $2

million for the anticipated approximately 7-week length of the chapter 11 cases), and the Debtors

do not immediately require the entire approximately $167 million of cash on hand to fund near-

term operations. As such, by entering into the DIP Facility, and initially “rolling” $185 million of

RBL Facility loans into the DIP Facility while gaining access to $25 million of the new money

commitments upon entry of the Interim DIP Order, the Debtors will have access to a functioning

revolving credit facility during the interim period. This will provide the necessary liquidity to fund

the Debtors’ operations and administration of the cases, while enabling the Debtors to obtain

interest savings of approximately $2 million during the cases by immediately paying down a

significant portion of the outstanding balance on the revolver. As such, it would be prudent for

the Debtors to secure access to additional capital commitments in excess of the Debtors’ cash

balance.

       12.     The Debtors negotiated a comprehensive package with certain of their prepetition

lenders which consists of both the DIP Facility and a committed exit credit facility (the “Exit

Facility”). The DIP Facility is the product of good-faith negotiations with the DIP Lenders and is

an essential component of the Debtors’ restructuring support agreement (the “Restructuring

Support Agreement”). Absent the commitment of the Pre-Petition RBL Lenders to fund the Exit

Facility, the Debtors may otherwise be unable to secure exit financing in light of uncertain market

conditions caused by the COVID-19 pandemic, jeopardizing the Debtors’ ability to have sufficient

liquidity upon emergence to continue operations in the ordinary course and effectuate their go-

forward business plan. Based on the foregoing, the DIP Facility represents the best available

source of postpetition financing for the Debtors.




                                                    6
        Case 20-33801 Document 37 Filed in TXSB on 07/31/20 Page 77 of 85




        13.     The use of Cash Collateral is critical to the Debtors’ ability to administer these

chapter 11 cases and provide the Debtors with sufficient liquidity to continue operations in the

ordinary course and pursue the restructuring contemplated by the Debtors’ Restructuring Support

Agreement and prepackaged chapter 11 plan. The Debtors do not have material unencumbered

cash and, therefore, without access to the Cash Collateral, the Debtors would not have sufficient

cash to fund the planned disbursements in the DIP Budget, likely quickly bringing operations to a

halt.

        14.     Failure to obtain access to the DIP Facility and Cash Collateral may result in

immediate and irreparable harm to the Debtors and their stakeholders and may diminish the value

of the Debtors’ estates. Without approval of the DIP Facility and the use of Cash Collateral,

the Debtors will be unable to continue to operate in the ordinary course and preserve and maximize

the value of their assets for the benefit of all parties in interest. Accordingly, I respectfully submit

that the Court should approve immediate access to the DIP Facility and Cash Collateral.

                                      Need for Interim Relief

        15.     The Debtors’ businesses are cash intensive, with significant daily costs required to

continue operations and satisfy obligations to vendors and employees. As such, and given

the Debtors’ required incremental liquidity, the Debtors require immediate access to postpetition

financing and the use of Cash Collateral to operate their businesses, preserve value, and to avoid

irreparable harm pending a final hearing. Absent funds available from the DIP Facility, access to

Cash Collateral, and the cooperation of key business partners at this critical early stage, the Debtors

could face a value-destructive interruption to their businesses to the detriment of the Debtors, their

estates, and their creditors.




                                                   7
       Case 20-33801 Document 37 Filed in TXSB on 07/31/20 Page 78 of 85




       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing

statements are true and correct to the best of my knowledge, information, and belief.

 Dated: July 30, 2020                             /s/ Matt Kvarda
                                                  Matt Kvarda
                                                  Managing Director
                                                  Alvarez & Marsal North America, LLC

                                                  Proposed Restructuring Advisor to
                                                  the Debtors
    Case 20-33801 Document 37 Filed in TXSB on 07/31/20 Page 79 of 85




                                    Exhibit C

Attorney Checklist Concerning Motion and Order Pertaining to Use of Cash Collateral
             Case 20-33801 Document 37 Filed in TXSB on 07/31/20 Page 80 of 85




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION
                                                                    )
    In re:                                                          )     Chapter 11
                                                                    )
    DENBURY RESOURCES INC., et al., 1                               )     Case No. 20-33801 (DRJ)
                                                                    )
                                       Debtors.                     )     (Joint Administration Requested)
                                                                    )     (Emergency Hearing Requested)

                 ATTORNEY CHECKLIST CONCERNING MOTIONS
          AND ORDERS PERTAINING TO USE OF CASH COLLATERAL AND
       POST-PETITION FINANCING (WHICH ARE IN EXCESS OF TEN (10) PAGES)


         Motions and orders pertaining to cash collateral and post-petition financing matters tend to
be lengthy and complicated. Although the Court intends to read such motions and orders carefully,
it will assist the Court if counsel will complete and file this checklist. All references are to the
Bankruptcy Code (§) or Rules (R).

             PLEASE NOTE:

             “*”    Means generally not favored by Bankruptcy Courts in this District.

             “**”   Means generally not favored by Bankruptcy Courts in this District without a reason
                    and a time period for objections.

If your motion or order makes provision for any of the following, so indicate in the space provided:

                                       CERTIFICATE BY COUNSEL
       This is to certify that the following checklist fully responds to the Court’s inquiry
concerning material terms of the motion and/or proposed order:
                                                                                            Yes, at Page/Exhibit
                                                                                        Y means yes; N means no

1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, include: Denbury Resources Inc. (7835); Denbury Air, LLC (7621); Denbury Brookhaven Pipeline
      Partnership, LP (6322); Denbury Brookhaven Pipeline, LLC (6471); Denbury Gathering & Marketing, Inc.
      (6150); Denbury Green Pipeline-Montana, LLC (6443); Denbury Green Pipeline-North Dakota, LLC (7725);
      Denbury Green Pipeline-Riley Ridge, LLC (2859); Denbury Green Pipeline-Texas, LLC (2301); Denbury Gulf
      Coast Pipelines, LLC (0892); Denbury Holdings, Inc. (1216); Denbury Onshore, LLC (7798); Denbury Operating
      Company (7620); Denbury Pipeline Holdings, LLC (0190); Denbury Thompson Pipeline, LLC (0976); Encore
      Partners GP Holdings, LLC (N/A); Greencore Pipeline Company, LLC (9605); Plain Energy Holdings, LLC
      (0543). The location of Debtor Denbury Resources Inc.’s principal place of business and the Debtors’ service
      address in these chapter 11 cases is 5320 Legacy Drive, Plano, Texas 75024.
     Case 20-33801 Document 37 Filed in TXSB on 07/31/20 Page 81 of 85




                                                                                                    N/A means not applicable
                                                                                                      (Page Listing Optional)

1.   Identification of Proceedings:
     (a) Preliminary or final motion/order (circle one)...............................................                          N/A
     (b) Continuing use of cash collateral (§ 363) ......................................................                       Y
     (c) New financing (§ 364) ...................................................................................              Y
     (d) Combination of §§ 363 and 364 financing ....................................................                           Y
     (e) Emergency hearing (immediate and irreparable harm) .................................                                   Y

2.   Stipulations:
     (a) Brief history of debtor’s businesses and status of debtor’s prior
          relationships with lender ................................................................................            Y
     (b) Brief statement of purpose and necessity of financing. .................................                               Y
     (c) Brief statement of type of financing (i.e., accounts receivable, inventory) ...                                        Y
     (d) Are lender’s pre-petition security interest(s) and liens deemed valid, fully
          perfected and non-avoidable ..........................................................................                Y
          (i) Are there provisions to allow for objections to above? ...........................                                Y
     (e) Is there a post-petition financing agreement between lender and
          debtor? ...........................................................................................................   Y
          (i) If so, is agreement attached? ....................................................................                Y
     (f) Is there is an agreement that lender’s post-petition security interests and
          liens deemed valid, fully perfected and non-avoidable? ...............................                                Y
     (g) Is lender undersecured or oversecured (circle one) ......................................                              N/A
     (h) Has lender’s non-cash collateral been appraised? .........................................                             Y
          (i) Insert date of latest appraisal ...................................................................               12/31/2019
     (i) Is debtor’s proposed budget attached? ...........................................................                      Y
     (j) Are all pre-petition loan documents identified? ............................................                           Y
     (k) Are pre-petition liens on single or multiple assets? (circle one) ...................                                  Y
     (l) Are there pre-petition guaranties of debt? .....................................................                       Y
          (i) Limited or unlimited? (circle one) ...........................................................                    Y

3.   Grant of Liens:
     (a) Do post-petition liens secure pre-petition debts?...........................................                           Y
     (b) Is there cross-collaterization? ........................................................................               N
     (c) Is the priority of post-petition liens equal to or higher than existing liens? ..                                      Y
     (d) Do post-petition liens have retroactive effect? ..............................................                         N
     (e) Are there restrictions on granting further liens or liens of equal or higher
         priority?..........................................................................................................    Y

                                                                 2
     Case 20-33801 Document 37 Filed in TXSB on 07/31/20 Page 82 of 85




     (f) Is lender given liens on claims under §§ 506(c), 544-50 and §§ 522? ..........                                       Y
         (i) Are lender’s attorneys fees to be paid? ....................................................                     Y
         (ii) Are debtor’s attorneys fees excepted from § 506(c)? ..............................                              N
     (g) Is lender given liens upon proceeds of causes of action under §§ 544, 547
         and 548? .........................................................................................................   Y

4.   Administrative Priority Claims:
     (a) Is lender given an administrative priority? .................................................... Y
     (b) Is administrative priority higher than § 507(a)? ............................................ Y
     (c) Is there a conversion of pre-petition secured claim to post-petition
         administrative claim by virtue of use of existing collateral? ......................... Y

5.   Adequate Protection (§361):
     (a) Is there post-petition debt service? ................................................................ N
     (b) Is there a replacement/addition 361(/) lien? (circle one or both)................... Y
     (c) Is the lender’s claim given super-priority?
         (§ 364(c) or (d)) [designate] .......................................................................... Y - Both
     (d) Are there guaranties? ..................................................................................... Y
     (e) Is there adequate Insurance coverage? .......................................................... Y
     (f) Other? ............................................................................................................ Y
         Debtors’ comment: Adequate protection includes payment of all
         reasonable and documented out-of-pocket professional fees and expenses
         payable to the advisors to the Pre-Petition RBL Secured Agent and Pre-
         Petition Secured Noteholder.

6.   Waiver/Release Claims v. Lender:
     (a) Debtor waives or release claims against lender, including, but not limited
         to, claims under §§ 506(c), 544-550, 552, and 553 of the Code? .................. Y
     (b) Does the debtor waive defenses to claim or liens of lender? ......................... Y

7.   Source of Post-Petition Financing (§ 364 Financing):
     (a) Is the proposed lender also the pre-petition lender? ...................................... Y
     (b) New post-petition lender? .............................................................................. N
     (c) Is the lender an insider? ................................................................................. N
         Debtors’ comment: [____________________________]




                                                                3
      Case 20-33801 Document 37 Filed in TXSB on 07/31/20 Page 83 of 85




8.    Modification of Stay:
      (a) Is any modified lift of stay allowed? ............................................................. Y
      (b) Will the automatic stay be lifted to permit lender to exercise self-help upon
          default without further order? ........................................................................ N
      (c) Are there any other remedies exercisable without further order of court? .... Y
      (d) Is there a provision that any future modification of order shall not affect
          status of debtor’s post-petition obligations to lender? ................................... Y

9.    Creditors’ Committee:
      (a) Has creditors’ committee been appointed? .................................................... N
      (b) Does creditors’ committee approve of proposed financing? ......................... N/A

10.   Restrictions on Parties in Interest:
      (a) Is a plan proponent restricted in any manner, concerning modification of
           lender’s rights, liens and/or causes? ..............................................................                   Y
      (b) Is the debtor prohibited from seeking to enjoin the lender in pursuit of
           rights? ............................................................................................................   Y
      (c) Is any party in interest prohibited from seeking to modify this order? .........                                        Y
      (d) Is the entry of any order conditioned upon payment of debt to lender? ........                                          N
      (e) Is the order binding on subsequent trustee on conversion? ...........................                                   Y

11.   Nunc Pro Tunc:
      (a) Does any provision have retroactive effect? .................................................. N

12.   Notice and Other Procedures:
      (a) Is shortened notice requested? .......................................................................                  Y
      (b) Is notice requested to shortened list? .............................................................                    N
      (c) Is time to respond to be shortened? ...............................................................                     N
      (d) If final order sought, have 15 days elapsed since service of
           motion pursuant to Rule 4001(b)(2)? ............................................................                       N/A
      (e) If preliminary order sought, is cash collateral necessary to avoid
           immediate and irreparable harm to the estate pending a final hearing? ........                                         Y
      (f) Is a Certificate of Conference included? .......................................................                        N
      (g) Is a Certificate of Service included? ..............................................................                    Y
      (h) Is there verification of transmittal to U.S. Trustee included
           pursuant to Rule 9034? ..................................................................................              N
      (i) Has an agreement been reached subsequent to filing motion? ......................                                       N/A
           (i) If so, has notice of the agreement been served pursuant to Rule
               4001(d)(4)? ..............................................................................................         N/A

                                                                  4
Case 20-33801 Document 37 Filed in TXSB on 07/31/20 Page 84 of 85




    (ii) Is the agreement in settlement of motion pursuant to Rule 4001(d)(4)? . N/A
    (iii)Does the motion afford reasonable notice of material provisions of
         agreement pursuant to Rule 4001(d)(4)? ................................................. N/A
    (iv) Does the motion provide for opportunity for hearing pursuant to Rule
         9014?........................................................................................................ N/A




                                                       5
           Case 20-33801 Document 37 Filed in TXSB on 07/31/20 Page 85 of 85




Houston, Texas
July 30, 2020

/s/ Matthew D. Cavenaugh
JACKSON WALKER L.L.P.                        KIRKLAND & ELLIS LLP
Matthew D. Cavenaugh (TX Bar No. 24062656)   KIRKLAND & ELLIS INTERNATIONAL LLP
Vienna F. Anaya (TX Bar No. 24091225)        Joshua A. Sussberg, P.C. (pro hac vice admission pending)
Victoria Argeroplos (TX Bar No. 24105799)    Christopher J. Marcus, P.C. (pro hac vice admission
                                             pending)
1401 McKinney Street, Suite 1900             Rebecca Blake Chaikin (pro hac vice admission pending)
Houston, Texas 77010                         601 Lexington Avenue
Telephone:     (713) 752-4200                New York, New York 10022
Facsimile:     (713) 752-4221                Telephone:      (212) 446-4800
Email:         mcavenaugh@jw.com             Facsimile:      (212) 446-4900
               vanaya@jw.com                 Email:          joshua.sussberg@kirkland.com
               vargeroplos@jw.com                            christopher.marcus@kirkland.com
                                                             rebecca.chaikin@kirkland.com
Proposed Co-Counsel to the Debtors
and Debtors in Possession                    -and-

                                             David L. Eaton (pro hac vice admission pending)
                                             300 North LaSalle Street
                                             Chicago, Illinois 60654
                                             Telephone: (312) 862-2000
                                             Facsimile:       (312) 862-2200
                                             Email:           david.eaton@kirkland.com

                                             Proposed Co-Counsel to the Debtors
                                             and Debtors in Possession
